 


DATED September 2007
 
Belgravia Entertainment International Limited
 
John Faraday
 
and
 
ProElite, Inc.
 

--------------------------------------------------------------------------------

 
AGREEMENT
relating to the sale and purchase of Mixed
Martial Arts Promotions Limited and Mixed
Martial Arts Productions Limited
 

--------------------------------------------------------------------------------

 
 
HARBOTTLE & LEWIS LLP
Hanover House
14 Hanover Square
London W1S 1HP
 
Ref: 6/352/309754/6
 




--------------------------------------------------------------------------------




TABLE OF CONTENTS


1.
Interpretation
1
     
2.
Agreement for Sale and Purchase of the Shares
1
     
3.
Waiver
1
     
4.
Consideration
1
     
5.
Completion
2
     
6.
Payment of the IT&S Loan and the AG Loan
3
     
7.
Indemnities
3
     
8.
Conduct of Claims
3
     
9.
BEI Contracts and Third Party Consents
3
     
10.
Warranties
4
     
11.
Consideration Shares
5
     
12.
Set Off
6
     
13.
Restrictive Covenants
6
     
14.
CRC Film
7
     
15.
Announcements
8
     
16.
Confidential Information
8
     
17.
Notices
9
     
18.
Payments
10
     
19.
Entire Agreement
10
     
20.
Variation
11
     
21.
Further Assurances
11
     
22.
Assignment
11
     
23.
Joint and several liability
11
     
24.
Contracts (Rights of Third Parties) Act 1999
11
     
25.
Invalidity
12
     
26.
Remedies and Waivers
12
     
27.
Counterparts
12
     
28.
Costs and Expenses
12
     

 
i

--------------------------------------------------------------------------------


 
29.
Governing Law, Jurisdiction and Service of Process
12
     
SCHEDULE 1 The Companies
13
     
SCHEDULE 2 BEI Contracts
15
     
SCHEDULE 3 Part 1: The Warranties
16
     
SCHEDULE 4 Terms and conditions of Consideration Shares
38
     
SCHEDULE 5 Completion Documents
39
     
SCHEDULE 6 Reference Accounts
43
     
SCHEDULE 7 Tax Covenant
44
     
1.
INTERPRETATION
44
     
2.
COVENANT TO PAY
47
     
3.
EXCLUSIONS
48
     
4.
COSTS AND EXPENSES
48
     
5.
WITHHOLDINGS/DEDUCTIONS FROM COVENANT PAYMENTS
48
     
6.
TAX ON COVENANT PAYMENTS
49
     
7.
NOTIFICATION OF CLAIMS AND CONDUCT OF DISPUTES
49
     
8.
DUE DATE OF PAYMENT AND INTEREST
49
     
9.
RECOVERY FROM THIRD PARTIES
50
     
10.
SECONDARY LIABILITIES
51
     
11.
MANAGEMENT OF PRE-COMPLETION TAX AFFAIRS
51
     
12.
CONDUCT OF OTHER TAX AFFAIRS
54
     
SCHEDULE 8 Definitions and Interpretation
55

 
ii

--------------------------------------------------------------------------------




THIS AGREEMENT is made by deed on the           day of September 2007
 
BETWEEN:
 

(1)  
Belgravia Entertainment International Limited a company incorporated in the
British Virgin Islands with registered number 586204 and with a registered
office at Akara Buildings, 24 De Castro Street, Road Town, Tortola, the British
Virgin Islands (the “Seller”);

 

(2)  
John Faraday an individual with an address in the United Kingdom at 459, Anchor
House, Riverside West, Smugglers Way, London. SW18 1EX (“JF”); and

 

(3)  
ProElite, Inc a company incorporated under the laws of the state of New Jersey
and with a registered office at 12121 Wilshire Blvd. Ste 1001, Los Angeles,
California, USA; (the “Purchaser”).

 
BACKGROUND:
 

(A)  
The Seller is the holder of the entire issued share capital of: (i) Mixed
Martial Arts Promotions Limited, a company incorporated in England and Wales
with registered number 05098337 and with a registered office at Suite 4, 1st
Floor, 4 Morie Street, London SW18 1SL (“MMAP”); and (ii) Mixed Martial Arts
Productions Limited a company incorporated in England and Wales with registered
number 05097799 and with a registered office at Suite 4, 1st Floor, 4 Morie
Street, London SW18 1SL (“MMAD”) (together the “Companies” and each a “Company”)

 

(B)  
The Seller has agreed to sell, and the Purchaser has agreed to purchase the
entire issued share capital of each of the Companies together with any Business
Assets which may exist on the terms and conditions set out in this Agreement.

 
IT IS AGREED:
 

1.  
Interpretation

 
In this Agreement, including the Background and Schedules, words and expressions
which are defined shall have the meanings given in Schedule 8.
 

2.  
Agreement for Sale and Purchase of the Shares

 

2.1  
Subject to the terms and conditions of this Agreement, the Seller shall sell
with full title guarantee and free from all Encumbrances, and the Purchaser will
purchase, the Shares with all rights attaching to them at the date of this
Agreement including the right to receive all distributions and dividends
declared, paid or made in respect of the Shares.

 

2.2  
The Purchaser shall not be obliged to complete the purchase of the Shares unless
the sale and purchase of all of the Shares is completed simultaneously.

 

3.  
Waiver

 

3.1  
The Seller waives all rights of pre-emption to which he is or might be entitled
to under the respective articles of association of the Companies or otherwise in
respect of the sale and purchase of any or all of the Shares pursuant to clause
2.1.

 

3.2  
Each of JF and the Seller hereby waive any and all claims which they may have
against either of the Companies or against any officer, employee, agent or
adviser of either of the Companies.

 

4.  
Consideration

 

4.1  
The total consideration (the “Consideration”) payable for the sale of the Shares
shall be:

 
1

--------------------------------------------------------------------------------


 

(a)  
the payment by the Purchaser to the Seller of US$1,219,000 (one million two
hundred and nineteen million US dollars) on Completion; (the “Initial Cash
Consideration”);

 

(b)  
the issue of 500,000 Consideration Shares to the Seller within 30 Business Days
of Completion (the “Share Consideration”);

 

(c)  
the payment by the Purchaser to the Seller of US$1,000,000 (one million US
dollars) within 3 Business Days of the first anniversary of the Completion Date
(the “Deferred Cash Consideration”);

 

5.  
Completion

 

5.1  
Completion shall take place immediately upon exchange of this Agreement at the
offices of the Purchaser’s Solicitors (or such other place as the parties may
agree) when all of the matters set out in Clause 5.2 shall be effected.

 

5.2  
On or before Completion:

 

(a)  
each of the parties shall deliver to each other counterparts of this Agreement
and the Disclosure Letter duly executed by them;

 

(b)  
MMAD and the Seller shall enter into the IP Assignment; 

 

(c)  
the relevant parties shall enter into the Deed of Release;

 

(d)  
the Seller shall deliver to the Purchaser any other documents to the extent
necessary for the transfer of any Business Assets;

 

(e)  
the Seller shall deliver to the Purchaser those documents and other items
specified in Schedule 5.

 

(f)  
subject to each of the Seller, DOD and AG complying with their obligations under
the preceding provisions of this Clause 5.2, the Purchaser shall:

 

(i)  
arrange for the sum of US$1,219,000 (one million two hundred and nineteen
thousand US dollars) to be transferred telegraphically to the Seller’s Bank
Account in immediately available funds; and

 

(ii)  
procure the repayment by MMAP of the IT&S Loan and the AG Loan.

 

5.3  
No party shall be obliged to complete this Agreement unless the other party has
fulfilled all of its obligations under Clause 5.2. The Purchaser may in its
absolute discretion waive any requirement contained in Clause 5.2(d) or 5.2(e).

 

5.4  
If Completion does not proceed on the date of this Agreement because the Seller
fails to fully discharge any of its obligations under Clause 5.2, the Purchaser
may, by serving written notice on the other party:

 

(a)  
proceed to Completion so far as practicable (but without prejudice to any other
rights which it or they may have under this Agreement); or

 

(b)  
postpone Completion to a date not less than 5 nor more than 20 Business Days
after that date (in which case the provisions of this Clause shall also apply to
Completion as so deferred).

 
2

--------------------------------------------------------------------------------


 

5.5  
If Completion does not occur on or before the date agreed in Clause 5.4 due to
the failure of the Seller to comply with any of their obligations under
Clause 5.2 then the Purchaser may by serving written notice on the party in
default, terminate this Agreement.

 

5.6  
As soon as reasonably practicable following Completion, the Seller shall procure
that each of DOD and AG shall enter into the New Employment Agreements;

 

6.  
Payment of the IT&S Loan and the AG Loan

 

6.1  
At completion, the Purchaser shall procure that MMAP:

 

(a)  
pays to IT&S US$2,600,000 (two million six hundred thousand US dollars) as full
repayment of the IT&S Loan; and

 

(b)  
pays to AG $181,000 (one hundred and eighty one thousand US dollars) as full
repayment of the AG Loan,

 
and the Seller confirms that the IT&S Loan and the AG Loan shall be fully
discharged upon such payments being made.

 

7.  
Indemnities

 

7.1  
the Seller will, at all times during the period between the Completion Date and
the first anniversary of the Completion Date, indemnify and keep the Purchaser
fully and effectively indemnified on demand against any and all loss (including
diminution of the value of assets), damage, and liability (including Tax) and
all costs, charges, interest, fines, damages, penalties and expenses incurred or
incidental or relating to the same (including all costs and expenses of
investigations and legal fees and expenses on a solicitor and own-client basis)
whether or not reasonable, foreseeable, contemplated or avoidable and whether
suffered by the Companies, the Purchaser or the Purchaser’s Group directly or
indirectly relating to or in connection with:

 

(a)  
any document delivered to the Purchaser under Clause 5.2 or Schedule 5 being
unauthorised, invalid or for any other reason ineffective for its purpose; and

 

(b)  
the Purchaser having to pay any income tax or national insurance contributions
in respect of, by reference to or as a consequence of paying all or any part of
the Consideration to the Seller.

 

8.  
Conduct of Claims

 
If the Purchaser becomes aware of any claim or potential claim by a third party
(a “third party claim”) after the Completion Date which is likely to result in a
Claim being made, the Purchaser shall, as soon as reasonably practicable, give
notice of such third party claim to the Seller and the Seller shall have the
right to attempt to settle such third party claim for a period not exceeding
fourteen days following receipt of such notice and in the event that the Seller
has been unable to settle such third party claim within such period, the
Purchaser shall have the right to conduct the defence of such third party claim
and the Seller shall for these purposes indemnify and secure the Purchaser and
the Companies on demand against all reasonable out of pocket costs and expenses
including those of its legal advisers incurred in respect of the defence of such
third party claim. Nothing in this clause shall have the effect of relieving the
Purchaser from any common law duty to mitigate any loss or damage suffered by
it.
 

9.  
BEI Contracts and Third Party Consents

 

9.1  
Subject to the terms of this Agreement (including the remaining provisions of
this Clause 9), the Seller hereby assigns to the Purchaser with effect from the
Effective Date the benefit of each of the BEI Contracts which are capable of
assignment without the need for any third party consent.

 
3

--------------------------------------------------------------------------------


 

9.2  
To the extent that any of the BEI Contracts are not assignable without the
consent of another party or without an agreement of novation, this Agreement
shall not constitute an assignment or an attempted assignment if such action
would constitute a breach of the relevant BEI Contract. In the event that such
consent to assignment or novation is required, the Seller and the Purchaser
shall (at the Purchaser’s request) use all reasonable endeavours to obtain the
consent or novation required as soon as reasonably practicable and upon any such
consent being obtained, the relevant BEI Contract shall hereby be assigned to
the Purchaser.

 

9.3  
Unless and until any such required consent to assignment or novation is
forthcoming in respect of any BEI Contract and the relevant BEI Contract has
otherwise been assigned or novated, the Seller shall remain liable under such
BEI Contract as a contracting party (and will enforce at the Purchaser’s
reasonable request any and all rights of the Seller against the other party to
the Contract).

 

9.4  
If any required consent to assignment or novation is not obtained in respect of
any BEI Contract, the Seller shall co-operate with the Purchaser in any
reasonable arrangements designed to provide for the Purchaser all the benefits
under any such BEI Contract, including enforcement of any and all rights of the
Seller against the other party to the relevant BEI Contract arising out of the
cancellation by such other party or otherwise.

 

9.5  
If any required consent to assignment or novation is not obtained or completed
(as appropriate) in respect of any BEI Contract within 3 months of Completion
then the Purchaser may at any time elect to terminate any interest it may have
in the relevant BEI Contract pursuant to this Agreement by serving written
notice on the Seller in which case the obligations of the Purchaser in respect
of that BEI Contract pursuant to this Clause 9 shall terminate immediately.

 

10.  
Warranties

 

10.1  
The Seller warrants and represents and undertakes to the Purchaser for itself
and its successors in title that each of the Warranties is true, accurate and
complete in all respects and not misleading at the date of this Agreement.

 

10.2  
The Seller acknowledges that the Purchaser has entered into this Agreement in
reliance upon the Warranties. Save as expressly otherwise provided, each of the
Warranties shall be construed as a separate and independent warranty and,
subject to the provisions of Clause 10.3, shall not be limited by reference to
any other Warranty or by anything in this Agreement.

 

10.3  
Subject to Clause 10.8, the Warranties shall be qualified by matters Disclosed
in the Disclosure Letter but shall otherwise be subject to no qualification
whatsoever.

 

10.4  
The Seller shall not be liable for any Non-Tax Claim or any Tax Claim unless the
Seller receives from the Purchaser written notice of the Non-Tax Claim or Tax
Claim:

 

(a)  
on or before the first anniversary of the Completion Date in the event of a
Non-Tax Claim; or

 

(b)  
on or before the seventh anniversary of the Completion Date in the event of a
Tax Claim.

 

10.5  
Without restricting the rights of the Purchaser, or its ability to claim damages
on any basis, the amount of any Claim may be determined as, and be deemed to be,
and the Seller shall at all times indemnify and keep fully and effectively
indemnified on demand the Purchaser against:

 
4

--------------------------------------------------------------------------------


 

(a)  
any and all loss (including diminution of the value of assets), damage or
liabilities (including Taxes) and all costs, charges, interest, fines, penalties
and expenses incurred or incidental or relating to the same (including all costs
and expenses of investigations and legal fees and expenses) whether or not
reasonable, foreseeable, contemplated or avoidable and suffered directly or
indirectly and/or the amount of any depletion or diminution in the value of any
assets of either of the Companies in each case suffered or incurred by the
Purchaser, directly or indirectly as a result of, in connection with or in
relation to the subject matter of such Claim;

 

(b)  
the amount by which any assets or liabilities of the Companies are respectively
less or more than they would have been had the relevant statement in Schedule 3
been true, accurate, complete and not misleading;

 

(c)  
the amount of any decrease in the value of the Companies and of any other loss
or damage directly or indirectly suffered or incurred by the Purchaser in
consequence of, or in relation to, the subject matter of such Claim.

 

10.6  
Where any of the Warranties are qualified by the expression “so far as the
Seller is aware”, “to the Seller’s knowledge, information and belief”, “known to
the Seller” or anything similar, such Warranty shall be deemed to be given to
the best of the knowledge, information and belief of the Seller after making all
due and careful enquiries and/or searches.

 

10.7  
Where any information or documents have been supplied by or on behalf of any
employee of the Companies to the Seller, JF or their advisors in connection with
the Warranties or any disclosures in the Disclosure Letter, the provisions of
such information or documents shall not constitute a warranty, representation or
guarantee as to the accuracy of the information or documents from the employee
concerned to the Seller and JF and the Seller and JF hereby undertake to waive
any and all claims which they might otherwise have against the employee
concerned in respect of any Claims arising from the provision of such
information.

 

10.8  
The Warranties will each remain in full force and effect beyond and
notwithstanding Completion and are each made without prejudice to any of the
others. No provision of this Agreement will limit the extent or application of
any Warranty and no information relating to the Companies of which the Purchaser
or any of its advisers has knowledge (actual or constructive) will prejudice any
Claim or operate to reduce any amounts recoverable. Notwithstanding the above or
any other provision of this Agreement the Warranties shall not be or be capable
of being qualified or discharged by the Disclosure Letter or in any other way
insofar as any Claim arises as a consequence of the fraud or wilful or negligent
misconduct or concealment of the Seller.

 

10.9  
The amount of any successful Claim against the Seller under the Warranties shall
to the extent permissible be deemed to constitute a reduction in the
Consideration.

 

10.10  
The Seller each acknowledge that the IP Assignment and the other documents
referred to in clause 5.2(d) are precautionary only and confirms that no such
document prejudices or qualifies any of the Warranties in any manner whatsoever.

 

11.  
Consideration Shares

 
The Seller represents, warrants and undertakes to the Purchaser that it will
hold any Consideration Shares:
 

(a)  
for investment purposes only and not with a view to distribution; and

 

(b)  
according to the terms and conditions set out in Schedule 4 of this Agreement.

 
5

--------------------------------------------------------------------------------


 

12.  
Set Off

 

12.1  
The Purchaser shall be entitled to set off or (pending the determination of the
relevant amount) withhold any amounts payable by it to the Seller now or in the
future against:

 

(a)  
the amount of any Claims or other claims by the Purchaser under or in respect of
this Agreement;

 

(b)  
any amount owed by the Seller pursuant to clauses 7.1 and 10.5; and

 

(c)  
any other sum due to the Purchaser by the Seller under the terms of this
Agreement.

 

12.2  
To secure the Seller’s obligations under this Agreement, the Seller grants the
Purchaser a priority security interest in the Consideration Shares.

 

13.  
Restrictive Covenants

 

13.1  
In order to assure to the Purchaser the full benefit of the goodwill and the
Business, each of the Seller and JF hereby undertakes that it shall not, either
alone or by its employees, agents or otherwise howsoever or in conjunction with
or on behalf of or for any other person, or as a manager, agent, partner,
director, consultant or employee of any other person, directly or indirectly do
any of the following things:

 

(a)  
at any time after the date of this Agreement:

 

(i)  
disclose to any person or use themselves for any purpose any information
concerning the Business, the Companies, accounts or finances of the Business or
the Companies or any of their clients or customers’ transactions or affairs
which may have come to their knowledge and each of the Seller and JF further
agrees to use its best endeavours to prevent the publication and/or disclosure
of the same; or

 

(ii)  
use any Intellectual Property belonging to the Companies or used in connection
with the Business including the words “Cage Rage“, “Cage Rage Championships” or
“Cage Rage Contenders” or any other names or words similar to or likely to be
confused with them or use any distinctive mark, style or logo used by the
Business or the Companies whether by using such names as part of a corporate
name, trade name, product name or otherwise; or

 

(iii)  
in the course of carrying on any trade or business, claim, represent or
otherwise indicate any present association with the Business, the Companies, the
Purchaser or for the purpose of obtaining or retaining any business or custom
claim, represent or otherwise indicate any past association with the Business,
the Companies or the Purchaser; or

 

(iv)  
do or say anything with the intention of harming the reputation of the Business,
the Companies or the Purchaser or do anything which could be anticipated to lead
to any person or undertaking ceasing to do business with the Business, the
Companies or the Purchaser; or

 

(b)  
for a period of 3 years after the date of this Agreement:

 

(i)  
solicit, canvass, interfere with or endeavour to entice away from the Purchaser
or Companies (or procure or assist any persons to do any of the foregoing) any
Restricted Customer or Restricted Supplier or their business or custom with a
view to providing goods, services and/or rights to that Restricted Customer or
receiving goods, services and/or rights from that Restricted Supplier in
competition with the Business, the Purchaser or the Companies;

 
6

--------------------------------------------------------------------------------


 

(ii)  
provide or offer to provide any goods, services and/or rights to or receive any
goods, services and/or rights from or otherwise have any business dealings with
any Restricted Customer or any Restricted Supplier in competition with the
Business, the Purchaser or the Companies;

 

(iii)  
be engaged, concerned or interested in any capacity in any business concern
anywhere in the world which competes with or is intended to compete with that
part or parts of the Business, the Purchaser or the Companies;

 

(iv)  
in competition with the Business or the Purchaser or the Companies offer
employment to or employ or offer or conclude any contract for services with,
canvass or solicit the employment or engagement of or endeavour to entice away
any Key Person; or

 

(v)  
procure or assist any third party to offer, employ, engage or solicit or
endeavour to entice away any Key Person (whether or not such person would commit
any breach of their contract of employment or engagement) unless such Key Person
had ceased to be employed or engaged by the Purchaser more than 3 months
previously.

 

13.2  
The restrictions contained in Clause 13.1 (which are without prejudice to each
other) are considered reasonable and necessary by the parties for the proper
protection of the Companies and goodwill of the Business, but in the event that
any such restriction shall be found to be void but would be valid if some part
thereof were deleted or the period or area of application reduced such
restriction shall apply with such modification as may be necessary to make it
valid and effective.

 

13.3  
Without prejudice to any other rights or remedies that the Purchaser may have,
each of the Seller and JF acknowledges and agrees that damages alone would not
be an adequate remedy for any breach by the Seller or JF of the provisions of
this Clause 13 and that, accordingly, the Purchaser shall be entitled without
proof of special damages to the remedies of injunction, specific performance
and/or other equitable relief for any threatened or actual breach of the
provisions of this Clause 13 by the Seller or JF.

 

13.4  
Each of the obligations on the Seller and JF contained in the above provisions
of this Clause 13 constitutes an entirely separate and independent restriction
on the Seller and JF notwithstanding that they may be contained in the same
sub-clause, paragraph, sentence or phrase.

 

14.  
CRC Film

 

14.1  
The Seller is considering producing a feature length film for theatrical release
and global distribution (the “Film”). The parties agree that, as soon as is
reasonably practicable following Completion, they will negotiate in good faith a
licence agreement (the “Film Licence”) permitting the Seller certain access to
past Cage Rage fight footage and permitting the Seller to shoot film footage at
up to a maximum of three future Cage Rage Championships solely for the purpose
of promoting the Film and for use in the Film.

 

14.2  
The parties agree that the Film Licence will comprise the following terms:

 

(a)  
the Seller will be granted reasonable access to, and use of, past footage of
Cage Rage Championship events strictly for the purposes of the Film only;

 

(b)  
subject to the Purchaser’s prior written approval, the Seller shall have the
right to use the words “Cage Rage” in relation to the Film only;

 
7

--------------------------------------------------------------------------------


 

(c)  
the Seller will covenant that principal photography of the Film will not
commence prior to the script of the Film having been approved by the Purchaser
(such approval, if given, to be given within 7 Business Days of receipt of the
script by the Purchaser) and furthermore the Seller will obtain the Purchaser’s
approval, which will not be unreasonably withheld, of any material changes to
the script following commencement of principal photography;

 

(d)  
the Seller covenants that it will not, and procures to covenant that any
distributor will not do anything to portray the “Cage Rage” name in a negative
fashion and will not do anything to harm the reputation of Cage Rage; and

 

(e)  
the Seller shall be granted the right to film agreed Cage Rage Championship
fights for the purposes of the Film subject to agreeing to pay the prize money
for such fights and securing, at its own expense, all necessary consents and
clearances of participants and venues.

 

15.  
Announcements

 

15.1  
The Seller shall, as soon as reasonably practicable, if so requested by the
Purchaser on or at any time after the Completion Date join with the Purchaser
and the Parent Company in publishing a joint statement to be prepared by the
Purchaser regarding the transfer of the Shares and the Business to the Purchaser
and/or join with the Purchaser in sending a joint statement to be prepared by
the Purchaser to such of the Business’s suppliers, customers, clients, licensors
or licensees as the Purchaser may decide informing them of the transfer of the
Business to the Purchaser.

 

15.2  
The Purchaser shall have the right to make any statement or communication to any
third party regarding the subject matter of this Agreement or the transactions
contemplated hereby, without the consent of any other party, to comply with
applicable securities laws and the applicable rules of the OTCBB, NASD,
quotation service or other securities market or exchange.

 

15.3  
Save in respect of any announcement in the agreed form, no announcement or press
release concerning the subject matter of this Agreement or any ancillary matter
shall be made by the Seller without the prior written approval of the Purchaser
(unless the Seller is required by law or any regulatory or governmental body to
make any such announcement, provided that the Seller gives the Purchaser prompt
written notice of such requirement prior to such disclosure and provides the
Purchaser with such assistance as necessary to obtain an injunction to prevent
such disclosure).

 

16.  
Confidential Information

 

16.1  
Each of the Seller and JF undertakes to treat all Confidential Information as
strictly confidential and:

 

(a)  
will take all reasonable steps to prevent its use and/or disclosure;

 

(b)  
will not itself make use of any Confidential Information belonging to and/or
used by another party for a purpose other than the performance of its
obligations under this Agreement; and

 

(c)  
will not disclose Confidential Information to any person (other than in
accordance with Clause 16.2).

 

16.2  
The Seller or JF may disclose Confidential Information where such disclosure
would otherwise be prohibited by this Clause 16 if and to the extent:

 
8

--------------------------------------------------------------------------------


 

(a)  
required by law or any regulatory body or securities exchange, provided that the
Seller or JF (as appropriate) gives the Purchaser prompt written notice of such
requirement prior to such disclosure being made, and provides the Purchaser with
such assistance as necessary to obtain an injunction to prevent such disclosure;

 

(b)  
it can be shown by the Seller or JF (to the Purchaser’s reasonable satisfaction)
to have been known by it before disclosure to it by the Seller;

 

(c)  
it can be shown by the Seller or JF (to the Purchaser’s reasonable satisfaction)
to have been subsequently lawfully disclosed to that party by a third party who
did not impose any restrictions on its disclosure and did not obtain it (whether
directly or indirectly) from the other party; or

 

(d)  
the information was or becomes in the public domain (other than by reason of a
breach of this Clause 16 by the Seller or JF); or

 

(e)  
it is disclosed to the professional advisers, auditors or bankers of the Seller
or JF; or

 

(f)  
it is disclosed to the officers or employees of the Seller who are required to
have such information in the execution of their duties to the Seller.

 

16.3  
Notwithstanding the termination of this Agreement for whatever reason, the
obligations and restrictions in this Clause 16 shall continue for an indefinite
period.

 

17.  
Notices 

 

17.1  
Any notice or other communication given under this Agreement shall be in writing
and shall be delivered personally or sent by first class post (or airmail if
overseas) or by fax, to the person due to receive the notice or communication,
at its address or fax number set out in Clause 17.2 or such other address or fax
number which may from time to time be notified by a person to the other parties
in writing as being its usual address or fax number.

 

17.2  
The addresses and fax numbers of the Seller and the Purchaser for the purposes
of this Agreement shall be:

 

(a)  
The Seller:

 

Address:
459, Anchor House, Riverside West, Smugglers Way,
London. SW18 1EX

Fax Number:
 00 44 (0) 20 8871 1836

For the attention of:
 John Faraday




(b)  
The Purchaser:

 

Address:
12121 Wilshire Blvd., Los Angeles, California CA 90025

Fax Number:
(00 1) 310 571 0740

For the attention of:
William Kelly

 
With a copy to (which shall not constitute notice):
 

Address:
1801 Century Park East, Suite 1600, Los Angeles, CA 90067

Fax Number:
(00 1) 310 789 1490

For the attention of:
David Ficksman

 

17.3  
A notice or other communication shall be deemed given:

 

(a)  
if delivered personally upon delivery at the address referred to in Clause 17.1;

 
9

--------------------------------------------------------------------------------


 

(b)  
if sent by first class post (other than airmail) and posted in the same country
as the address of the addressee, 2 Business Days after the date of posting;

 

(c)  
if sent by overnight courier from within the same country as that of the
addressee’s address, the Business Day following the date it was sent;

 

(d)  
if sent by airmail, 5 Business Days after the date of posting; and

 

(e)  
if sent by fax, on receipt by the sender of a confirmation slip confirming that
the fax has been transmitted in full to the addressee,

 
provided that where delivery or transmission occurs after 18.00 on a Business
Day or on a day which is not a Business Day, receipt shall be deemed to occur at
09.00 on the next following Business Day.
 

17.4  
In proving the giving of notice, it shall be sufficient to prove that the
envelope containing the notice was properly addressed to the relevant party and
delivered either to that address or posted as first class post (or registered
airmail if overseas) or faxed to the correct fax number of the relevant party.

 

18.  
Payments

 

18.1  
Any payment to be made to the Seller pursuant to this Agreement shall be made to
the Seller’s Bank Account in immediately available funds by electronic transfer
in US dollars on the due date for payment. Receipt of such sums in the Seller’s
Bank Account shall be an effective discharge of the obligation of the Purchaser
to pay such sums to the Seller and the Purchaser shall not be concerned to see
the application or be answerable for loss or misapplication of such amount.

 

18.2  
Any payment to be made to the Purchaser pursuant to this Agreement shall be made
to the Purchaser’s Bank Account in immediately available funds by electronic
transfer in US dollars on the due date for payment. Receipt of such sums in the
relevant bank account shall be an effective discharge of the obligation of the
Seller to pay such sums to the Purchaser and the Seller shall not be concerned
to see the application or be answerable for loss or misapplication of such
amount.

 

18.3  
Payment of amounts owed by MMAP to IT&S pursuant to the IT&S Loan shall be made
to the Seller’s Bank Account in immediately available funds by electronic
transfer in US dollars on the due date for payment. Receipt of such sums in the
Seller’s Bank Account shall be an effective discharge of the obligation of MMAP
to pay such sums to IT&S and neither the Purchaser nor MMAP shall be concerned
to see the application or be answerable for loss or misapplication of such
amount.

 

18.4  
Payment of amounts owed by MMAP to AG pursuant to the AG Loan shall be made to
the AG Account in immediately available funds by electronic transfer in US
dollars on the due date for payment. Receipt of such sums in the AG Account
shall be an effective discharge of the obligation of MMAP to pay such sums to AG
and neither the Purchaser nor MMAP shall be concerned to see the application or
be answerable for loss or misapplication of such amount.

 

19.  
Entire Agreement 

 
This Agreement (together with the documents referred to herein) sets out the
entire agreement and understanding between the parties and supersedes all prior
agreements, understandings or arrangements (oral or written and in whatever
form) in respect of its subject matter.
 
10

--------------------------------------------------------------------------------


 

20.  
Variation

 
No purported variation of this Agreement shall be effective unless it is in
writing and signed by or on behalf of each of the parties.
 

21.  
Further Assurances

 

21.1  
The Seller shall (and shall procure that any necessary third parties shall) do
all such acts and execute all such documents as the Purchaser may from time to
time request on or after the Completion Date in order to fully implement this
Agreement, including, without limitation, to vest in and assure to the Purchaser
all rights, title and interest in the Shares and the Business Assets and pending
which shall hold such Shares and Business Assets on trust for the Purchaser
absolutely.

 

21.2  
The Seller hereby irrevocably appoints the Purchaser to be the Seller’s
attorney, in its name on its behalf to execute any documents or instruments, do
any act and generally use its name for the purposes of giving to the Purchaser
the full benefit of this Agreement or which may be necessary for transferring
all rights, title and interest in and to the Business Assets to the Purchaser.

 

21.3  
By its execution of this Agreement the Seller irrevocably appoints the Purchaser
to be its Attorney from and after Completion granting to the Purchaser full
power on its behalf to exercise all voting and other related rights attaching to
the Shares including in particular, but without prejudice to the foregoing
generality, power:

 

(a)  
to execute a form of proxy in favour of such person or persons as the Purchaser
may think fit to attend and vote as the Seller’s proxy at any general meeting of
the members, or separate class meeting of any class of members, of the MMAP or
MMAD in respect of such Shares in such manner as the Purchaser may decide;

 

(b)  
to consent to the convening and holding of any such meeting and the passing of
the resolutions to be submitted at any such meeting on short notice;

 

(c)  
to settle the terms of such resolutions; and

 

(d)  
generally to procure that the Purchaser or its nominees are duly registered as
the holders of all the Shares after Completion.

 

22.  
Assignment

 
The Seller agrees that the benefit of this Agreement (including any causes of
action arising in connection with it) is given to the Purchaser for itself and
its successors in title and accordingly may be enforced by the Purchaser or by
the beneficial owner for the time being of the Companies or the Business and
that the Purchaser and its successors in title may assign the benefit of this
Agreement without the prior approval of the Seller. Other than as provided in
this Clause 22, the benefit of all or any part of this Agreement may not be
assigned by any party without the prior written consent of the other parties.
 

23.  
Joint and several liability

 
The liability of the Seller and JF under or in respect of this Agreement shall
be joint and several.
 

24.  
Contracts (Rights of Third Parties) Act 1999

 
Except as expressly provided in this Agreement the parties agree that the
provisions of this Agreement are personal to them and are not intended to confer
any rights of enforcement on any other third party and that the Contracts
(Rights of Third Parties) Act 1999 shall not apply to this Agreement or to any
of its terms.
 
11

--------------------------------------------------------------------------------


 

25.  
Invalidity

 
If any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction then the
legality, validity and enforceability in that jurisdiction of the remaining
provisions shall be unaffected and the legality, validity and enforceability in
any other jurisdiction of that or any other provision shall be unaffected.
 

26.  
Remedies and Waivers

 

26.1  
A failure to exercise or delay in exercising any right, remedy or power provided
under this Agreement or by law does not constitute a waiver of the right, remedy
or power or a waiver of any other right, remedy or power. No single or partial
exercise of any right, remedy or power prevents any further exercise of it or
the exercise of any other right, remedy or power.

 

26.2  
Except where this Agreement provides otherwise, the rights, remedies and powers
provided by this Agreement are cumulative and not exclusive of any rights,
remedies or powers provided by law.

 

26.3  
Any waiver of a breach of any of the terms of this Agreement or of any default
under this Agreement shall not be deemed a waiver of any other breach or default
and shall not affect the other terms of this Agreement.

 

27.  
Counterparts

 
This Agreement may be executed in any number of counterparts and by the parties
on separate counterparts, but shall not be effective until each party has
executed at least one counterpart. Each counterpart, when executed, shall be an
original of this Agreement and all counterparts shall together constitute one
instrument.
 

28.  
Costs and Expenses

 
All costs and expenses incurred by or on behalf of the parties to this Agreement
in connection with this Agreement or any of the documents to be executed
pursuant to this Agreement will be borne solely by the party who incurs them
(and, for the avoidance of doubt, any fees, charges, disbursements or other
remuneration payable in respect of the Independent Accountant shall be borne as
the Independent Accountant shall determine).
 

29.  
Governing Law, Jurisdiction and Service of Process

 

29.1  
This Agreement shall be governed by and construed in accordance with the laws of
England and Wales. The parties irrevocably submit to the exclusive jurisdiction
of the Courts of England and Wales in relation to any legal action or
proceedings arising out of or in connection with this Agreement.

 

29.2  
The Seller shall at all times maintain an agent for service of process and any
other documents in proceedings in England. Such agent shall be JF at 459, Anchor
House, Riverside West, Smugglers Way, London. SW18 1EX and any claim form,
judgment or other notice of legal process shall be sufficiently served on the
Seller if delivered to such agent at its address for the time being.

 
IN WITNESS of which this document has been executed and delivered as a deed on
the day and year first before written.
 
12

--------------------------------------------------------------------------------


 
SCHEDULE 1  
The Companies
Mixed Martial Arts Productions Limited


Registered Number
 
05097799
 
Date of Incorporation
 
7 April 2004
 
Place of Incorporation
 
England and Wales
 
Former Name
 
None
 
Registered Office
 
Suite 4 1st Floor
4 Morie Street
London
SW18 1SL
Directors
 
AMB Management Services Ltd
 
Andrew Geer
 
David O’Donnell
 
Company Secretary
 
AMB Management Services Ltd
 
Authorised Share Capital
 
£1,000 divided into 1,000 shares of £1.00 each
 
Issued Share Capital
 
£1,000 divided into 1,000 shares of £1.00 each
 
Shareholders
 
Belgravia Entertainment International Ltd
999 Ordinary Shares
 
AMB Management Services Ltd (as nominee for the Seller)
1 Ordinary Share
Accounting Reference Date
 
31 December
Auditors
 
None
Outstanding Charges
 
None
Subsidiaries
 
None



13

--------------------------------------------------------------------------------


 
Mixed Martial Arts Promotions Limited
 
Registered Number
 
05098337
 
Date of Incorporation
 
7 April 2004
 
Former Name
 
None
 
Registered Office
 
Suite 4 1st Floor
4 Morie Street
London
SW18 1SL
Directors
 
AMB Management Services Ltd
 
Andrew Geer
 
David O’Donnell
 
Company Secretary
 
AMB Management Services Ltd
 
Authorised Share Capital
 
£1,000 divided into 1,000 shares of £1.00 each
 
Issued Share Capital
 
£1,000 divided into 1,000 shares of £1.00 each
 
Shareholders
 
Belgravia Entertainment International Ltd
999 Ordinary Shares
 
AMB Management Services Ltd (as nominee for the Seller)
1 Ordinary Share
Accounting Reference Date
 
31 December
Auditors
 
None
Outstanding Charges
 
None
Subsidiaries
 
None



14

--------------------------------------------------------------------------------


 
SCHEDULE 2
BEI Contracts
 

 
Agreement
 
Parties
 
Object
 
Date
 
1.
 
TFN Licence Agreement (DRAFT)
 
Belgravia Entertainment International Ltd (BVI) or its Nominees C/O AMB
Management Services Ltd (1) The Fight Network (“TFN”) (2)
 
Draft contract relating to the programme “Cage Fighter” - granting TFN an
exclusive licence to exploit the programme “Cage Fighter” throughout Canada and
the United States.
 
Undated
 
2.
 
Partnership & Shareholding Agreement
 
Belgravia Entertainment International Ltd (1) Mr Andrew Geer and Mr David
O’Donnell trading in partnership as Elite Promotions (”EP”) (2)
 
Agreement to incorporate MMAP and transfer the business of EP to MMAP.
 
Signed and dated 29 March 2004
 
3.
 
Shareholding and Funding Agreement
 
Mixed Martial Arts Promotions Limited (1) Integrated Technologies & Systems Ltd
(2) Belgravia Entertainment International Ltd (3) Andrew Geer (4) and David
O’Donnell (5)
 
Agreement to provide a loan facility to MMAP and to transfer ownership of brand
names “Cage Rage” “Cage Rage Championship” and “Cage Rage Contenders” together
with all rights and titles from MMAP to Belgravia Entertainment International
Limited.
 
Signed and dated 15 August 2006
 



15

--------------------------------------------------------------------------------


 
SCHEDULE 3
Part 1: The Warranties
 

1.  
Seller’s Capacity and Activities

 

1.1  
The Seller is duly incorporated and validly existing under the laws of its place
of incorporation.

 

1.2  
The Seller has the legal right and full power and authority to enter into and
carry out the provisions of this Agreement and any other documents or agreements
to be executed by the Seller pursuant to or in connection with this Agreement.

 

1.3  
The Seller has obtained all necessary authorisations and applicable
governmental, statutory, regulatory or other consents (including, if required,
from its shareholders), licences, waivers or exemptions required to empower it
to enter into and carry out the provisions of this Agreement (copies of which
are attached to the Disclosure Letter).

 

1.4  
The execution, delivery of and the performance by the Seller of its obligations
under this Agreement and all other documents to be executed by the Seller
pursuant to this Agreement will not result in:

 

(a)  
a breach of or give any third party a right to terminate or modify or result in
the creation of any Encumbrance under any agreement, licence or other,
instrument relating to the Business or the Companies;

 

(b)  
a breach of the articles of association, memorandum of association, by-laws or
equivalent constitutive document of any of the Seller or either of the
Companies; or

 

(c)  
a breach of any order, judgement or decree of any court, governmental agency or
regulatory body to which the Seller is party or by which the Seller is bound and
which is relevant to the Business or the Companies.

 

1.5  
This Agreement constitutes and imposes valid legal and binding obligations on
the Seller and JF, fully enforceable in accordance with its terms.

 

1.6  
The Seller has at all times carried on the Business in all respects in
accordance with any documents to which it is a party.

 

2.  
The Shares and the Companies

 

2.1  
The Seller is the sole legal and beneficial owner of, and entitled to sell with
full title guarantee on the terms of this Agreement without the consent of any
third party, the Shares.

 

2.2  
There is no Encumbrance on, over or affecting any of the Shares or any unissued
shares, debentures or other securities of the Companies and there is no
agreement or commitment to give or create any Encumbrance or negotiations which
may lead to such an agreement or commitment.

 

2.3  
Other than pursuant to this Agreement, no person has been granted any option or
other right to acquire the Shares or any unissued shares in the capital of
either of the Companies nor has any person been granted any right (whether
exercisable now or in the future and whether contingent or not), or claimed to
have the right, to call for the issue, allotment, conversion, redemption, sale
or transfer of any shares, debentures or other securities of either of the
Companies and there are no facts known to the Seller which might give rise to
any such claim.

 
16

--------------------------------------------------------------------------------


 

2.4  
Neither the Shares nor any of either of the Company’s assets have been the
subject of a transaction at an undervalue within the meaning of Part IX or Part
VI of the Insolvency Act 1986.

 

2.5  
Neither Company has received any notice or any application or notice of any
intended application under the provisions of the Companies Act for the
rectification of the register of members of the Company.

 

2.6  
Neither Company has exercised or purported to exercise or claim any lien over
the Shares and no call on the Shares is outstanding and all the Shares are fully
paid up.

 

2.7  
The Shares constitute the whole of the allotted and issued share capital of each
of the Companies at the date of this Agreement, have been properly allotted and
issued and are fully paid up.

 

2.8  
Neither Company has or has ever had any subsidiary or subsidiary undertaking and
neither Company has, and nor has it agreed to acquire, any interest in any body
corporate nor is it liable on any share or security which is not fully paid up
or which carries any liability.

 

2.9  
The details of the Companies which are set out in Schedule 1 are true, accurate
and complete and not misleading and the Companies are duly incorporated and
validly existing under the laws of their place of incorporation.

 

2.10  
Neither Company has at any time given any financial assistance in connection
with the purchase of shares as would fall within the provisions of Sections 151
to 157 of the Companies Act.

 

2.11  
Neither Company acts or carries on business in partnership with any other person
nor is it a member of any partnership or other unincorporated association, joint
venture or consortium or other profit or income sharing arrangement nor has it
agreed to do any of the foregoing.

 

2.12  
No person is or has been a shadow director of either Company within the meaning
of Section 741(2) of the Companies Act.

 

2.13  
Neither Company has any branch, agency or place, business or permanent
establishment outside the United Kingdom.

 

2.14  
Neither Company uses on its letterhead, books or vehicles or otherwise carry on
any business or activities under any name other than its full corporate name.

 

3.  
The Accounts

 

3.1  
The Accounts:

 

(a)  
have been prepared in accordance with the historical cost convention;

 

(b)  
give a true and fair view of the financial position of the Companies and of
their respective profit or loss and cashflow for the period ending on the
Accounts Date and properly reflect the financial position of the Companies as at
the Accounts Date in all respects;

 

(c)  
comply with the requirements of the Companies Act and other relevant statutes;

 

(d)  
comply with current statements of standard accounting practice applicable to the
Companies;

 

(e)  
are not affected by any extraordinary or non-recurring item;

 
17

--------------------------------------------------------------------------------


 

(f)  
fully disclose all the assets and liabilities (including contingent,
unquantified or disputed liabilities) of the Companies as at the Accounts Date;

 

(g)  
make full reserve against all assets, and fully provide for liabilities of the
Companies and for all capital commitments of the Companies (whether or not
quantified or disputed);

 

(h)  
fully provide (or disclose by way of note) for all contingent liabilities of the
Companies at the Accounts Date;

 

(i)  
make adequate provision for depreciation of fixed assets, having regard to their
original cost and estimated life; and

 

(j)  
have been prepared on a basis consistent with that used for the preparation of
the accounts of the Companies for the preceding 3 financial years.

 

3.2  
The profit and losses of the Companies and the Business shown in the Accounts
were not, affected by any extraordinary, exceptional, unusual or non-recurring
income, capital gain or expenditure, or by any other factor known to the Seller
rendering any such profit or loss for such period exceptionally high or low.

 

3.3  
The Reference Accounts give a true and fair view of the financial position of
MMAP for the period ending on the Completion Date and properly reflect the
financial position of MMAP as at the Completion Date in all respects. 

 

4.  
Events since the Accounts Date

 
Since the Accounts Date:
 

4.1  
the Companies have carried on their business in the normal and usual course as
regards its nature, extent and manner of carrying on their business so as to
maintain such business as a going concern;

 

4.2  
neither the turnover nor the financial or trading position of the Companies has
deteriorated;

 

4.3  
there has been no Material Adverse Change in the business, operation, assets,
position (financial, trading or otherwise) profits or prospects of the
Companies, taken as a whole or any event or circumstances that may result in
such a Material Adverse Change;

 

4.4  
neither of the Companies has borrowed or raised any money or taken any financial
facility;

 

4.5  
the Seller has paid creditors relating to the Business and the Companies have
paid their creditors in accordance with their respective credit terms and there
are no amounts owing by the Seller in relation to the Business or the Companies
which have been due for more than eight weeks;

 

4.6  
the trading prospects of the Companies or the Business have not been adversely
affected as a result of any event or circumstance which has arisen since the
Accounts Date;

 

4.7  
neither the Seller nor any of the Companies have done or omitted to do anything
which might prejudicially affect the Goodwill;

 

4.8  
there has been no unusual change in the stock levels, current assets or
liabilities of the Business or the Companies;

 

4.9  
none of the stock reflected in the Accounts has realised an amount less than the
value that was placed on it in the Accounts;

 
18

--------------------------------------------------------------------------------


 

4.10  
neither the Companies nor the Business have been adversely affected by the loss
of or material reduction in orders from any customer or client or the loss of or
material reduction in any source of supply or by any abnormal factor not
affecting similar businesses to a like extent and, neither the Seller nor either
of the Companies is aware of any facts which are likely to give rise to any such
adverse effects;

 

4.11  
no changes have been made in the terms of employment, emoluments, benefits or
conditions of service of any Employee or to benefits provided to any person
engaged to any extent in the Business or the Companies (now or in the past) or
any dependants of such person, or to the terms of any agreement or arrangement
(whether written or unwritten and whether binding or not) with any trade union,
employee representative or body of employees or their representative;

 

4.12  
the Companies have not acquired or disposed of, or agreed to acquire or dispose
of, any asset other than trading stock in the ordinary and usual course of
business, or assumed or incurred, or agreed to assume or incur, any capital
commitment or liability (actual or contingent);

 

4.13  
no debtor of the Business or the Companies has been released by the Seller or
the Companies on terms that it pays less than the book value of any debt and no
debt has been written off or has proved to be irrecoverable to any extent, and
there has been no change in the manner or time of the issue of invoices or the
collection of debts;

 

4.14  
the Companies have not entered into any transaction or assumed or incurred any
liabilities (including contingent liabilities) or made any payment not provided
for in the Accounts otherwise than in the ordinary course of business; and

 

4.15  
neither the Business nor the Companies have been affected by the loss of any
customer or client who accounted for 5 per cent. or more of the turnover of the
Business or any source of supply which accounted for 5 per cent. or more of the
goods, services or equipment supplied to the Business or the Companies or any
abnormal factor not affecting similar businesses to a like extent and there are
no facts or circumstances which are likely to give rise to any of the same.

 

5.  
Insolvency

 

5.1  
No distress, execution or other process has been levied against the Seller or
the Companies, nor any action taken to repossess any goods of the Business in
the Seller’s or the Companies’ possession.

 

5.2  
No order has been made, petition presented or resolution passed for the
winding-up of the Seller or the Companies.

 

5.3  
No receiver (including an administrative receiver), trustee or administrator has
been appointed which relates to or would or might affect the Companies or the
Business and the Seller is not aware of any circumstances likely to give rise to
the appointment of any such receiver, trustee or administrator.

 

5.4  
No moratorium, composition, voluntary arrangement or other arrangement with
creditors has been instituted or proposed by or in respect of the Seller or the
Companies.

 

5.5  
Neither the Seller nor either of the Companies have been a party to any
transaction with any third party or parties which relates to or would or might
affect the Companies or the Business and which would, if any such third party
went into liquidation or had a bankruptcy or administration order made in
relation to it, constitute (in whole or in part) a transaction at an undervalue,
preference or invalid floating charge, or otherwise would or might constitute
any other transaction or transfer at an undervalue or involving an unauthorised
reduction of capital.

 
19

--------------------------------------------------------------------------------


 

6.  
Ownership of assets

 

6.1  
The Companies have legal, beneficial and marketable title to all material assets
of the Companies which are included in the Accounts or have otherwise been
presented as being the property of the Companies or which were at the Accounting
Date used or held by them and each Company retains such title to such assets
free from any Encumbrance, hire or hire purchase agreement or leasing agreement
or agreement for payment on deferred terms and all such assets are in the
possession and control of the Companies and are sited within the United Kingdom.

 

6.2  
The Companies have legal, beneficial and marketable title to all material assets
which have been acquired by the Companies since the Accounting Date and the same
are in the possession and control of the Companies and sited within the United
Kingdom and none is the subject of any Encumbrance nor has either Company
created or agreed to create any Encumbrance or entered into any factoring
arrangement, hire purchase, conditional sale or credit sale agreement which has
not been Disclosed and in respect of any such Encumbrance, arrangement or
agreement so Disclosed there has been no default by the Companies in the
performance or observance of any of the provisions thereof.

 

6.3  
The assets of the Companies comprise all of the assets necessary for the
continuation of the Business in the manner in which the Business is carried on
at the Accounts Date and at Completion.

 

6.4  
The plant, machinery, equipment and vehicles used in connection with the
Business:

 

(a)  
are in the possession and under the control of the Companies;

 

(b)  
are in a good state of repair and condition and satisfactory working order;

 

(c)  
have been regularly and properly maintained; and

 

(d)  
are adequate for and not surplus to the requirements of the Business.

 

7.  
Books and Records

 

7.1  
All the unaudited books and records of each of the Companies which are to be
delivered to the Purchaser in accordance with this Agreement:

 

(a)  
are in the possession of the Companies;

 

(b)  
have been fully, properly and accurately kept and completed;

 

(c)  
do not contain any material inaccuracies or discrepancies of any kind; and

 

(d)  
give and reflect a true and fair view of the financial, contractual and trading
position of the Companies and the Business and of its plant and machinery fixed
and current assets and liabilities (actual and contingent), debtors and
creditors and stock in trade and all other matters which would normally be
expected to appear in them.

 

7.2  
Where any records of the Companies and the Business are kept on computer, the
Seller:

 

(a)  
is the owner of all software and hardware necessary to enable it to access and
use those records and does not share such software and/or hardware with any
other person; and

 

(b)  
maintains adequate back-up and support in the event of any fault or failure of
such computer software or hardware.

 
20

--------------------------------------------------------------------------------


 

8.  
Insurance

 

8.1  
Full details of all insurances and copies of all insurance policies relating to
the Companies and the Business are contained in the Disclosure Letter.

 

8.2  
The insurance policies maintained by or on behalf of the Companies provide full
indemnity cover against all losses and liabilities, including business
interruption and other risks that are normally insured against by a person
carrying on the same type of business as the Companies.

 

8.3  
All insurances relating to the Companies or the Business are currently in full
force and effect and nothing has been done or omitted to be done which could
make any policy of insurance void or voidable or whereby their renewal may be
refused or their premiums likely to be increased.

 

8.4  
No insurance policies held by the Seller in respect of the Business or held by
the Companies are subject to any special or unusual terms or restrictions or to
the payment of any premium in excess of the normal rate.

 

8.5  
There are no material outstanding claims under, or in respect of the validity
of, any of the insurance policies held by the Seller in respect of the Business
or the Companies and there are no circumstances likely to give rise to any claim
under any of those policies.

 

9.  
Guarantees and Indemnities

 
There is not now outstanding in respect of the Companies or the Business any
guarantee or agreement for indemnity or for suretyship given by or for the
Business.
 

10.  
Contracts

 

10.1  
All of the material contracts to which either of the Companies is a party have
been Disclosed (the “Company Contracts”).

 

10.2  
Save with respect to the Seller being party to the BEI Contracts, the Seller has
no involvement with the Business whatsoever.

 

10.3  
The BEI Contracts constitute all the contracts and other engagements whether
written or oral referable to the Business to which the Seller is a party and
true and complete copies of all of the Contracts have been Disclosed. Except for
the BEI Contracts and the Company Contracts, there are no contracts,
arrangements, licences or other commitments involving obligations or liabilities
in respect of either of the Companies or the Business.

 

10.4  
None of the BEI Contracts or the Company Contracts:

 

(a)  
is of an unusual, abnormal or onerous nature;

 

(b)  
is for a fixed term of more than six months;

 

(c)  
is incapable of performance in accordance with its terms within six months after
the date on which it was entered into or undertaken;

 

(d)  
will be incapable of termination in accordance with its terms by the Purchaser
on 60 days’ notice or less;

 

(e)  
would or might have been likely to result in a loss to the Seller on completion
of performance if the Seller had not sold the Companies;

 
21

--------------------------------------------------------------------------------


 

(f)  
is incapable of being readily fulfilled or performed by the Purchaser on time
without undue or unusual expenditure of money or personnel;

 

(g)  
will involve payment by the Purchaser by reference to fluctuations in the index
of retail prices or any other index;

 

(h)  
involves the supply of goods the aggregate sales value of which will represent
in excess of 10 per cent. of the anticipated turnover of either of the Companies
for the period of 12 months following Completion;

 

(i)  
were entered into in any way otherwise than in the ordinary course of business
and on an arm’s length basis.

 

10.5  
The performance of this Agreement will not relieve any other party to any BEI
Contract or Contract from its obligations or enable it to determine any of them.

 

10.6  
Neither the Seller nor any of the Companies is:

 

(a)  
in default under any of the Company Contracts or BEI Contracts or in respect of
any other obligations or restrictions binding upon them in relation to the
Business nor have they waived any rights or privileges under any of them;

 

(b)  
in default under any provisions existing by reason of membership of any
association or body relating to the Business; or

 

(c)  
liable in respect of any representation or warranty (whether express or implied)
or matter giving rise to a duty of care relating to the Business.

 

10.7  
There are no grounds for the invalidity of or for rescission, avoidance or
repudiation of any of the BEI Contracts or the Company Contracts. No threat or
claim of default under any of the BEI Contracts, Company Contracts, or any other
agreement, instrument or arrangement to which the Companies or the Seller is a
party relating to the Business has been made and is outstanding against the
Seller, the Companies or the contracting party and there is nothing whereby any
of the BEI Contracts, Company Contracts or any other such agreement, instrument
or arrangement may be terminated or rescinded by any other party or whereby the
terms may be worsened as against the Seller, the Purchaser or the Companies or
whereby the Companies or the Business may be prejudiced as a result of anything
done or omitted or permitted to be done by the Seller or the Companies. No
notice of any intention to do any of the foregoing has been received or given by
the Seller or the Companies.

 

10.8  
Neither the Seller nor either of the Companies has any knowledge of the
invalidity of, or any grounds for termination, avoidance or repudiation of any
of the BEI Contracts or the Company Contracts. No party to any of the BEI
Contracts or the Company Contracts:

 

(a)  
has given notice of its intention to terminate, or has sought to repudiate or
disclaim, such BEI Contracts or Company Contracts; or

 

(b)  
is in breach of the relevant BEI Contract or Company Contract and no matter
exists which might give rise to such breach.

 

10.9  
No offer, tender or the like relating to the Business which is capable of being
converted into an obligation of the Business or the Companies by an acceptance
or other act of some other person firm or corporation is outstanding.

 

10.10  
Neither the Seller, the Companies nor any person connected to or associated with
the Seller or the Companies has any direct or indirect interest in any business
which has a close trading relationship with the Business or the Companies, or
which is or is likely to become competitive with the Business or the Companies.

 
22

--------------------------------------------------------------------------------


 

10.11  
The Seller has obtained all necessary consents for the valid and binding
assignment of the BEI Contracts to the Purchaser in accordance with the terms of
this Agreement.

 

11.  
Power of Attorney

 

11.1  
There are no powers of attorney in force given by either of the Companies.

 

11.2  
No person, as agent or otherwise, is entitled or authorised to bind or commit
either of the Companies to any obligation not in the ordinary course of either
of the Companies’ business.

 

11.3  
The Disclosure Letter sets out details of all persons who have authority to bind
either of the Companies in the ordinary course of business.

 

12.  
Disputes and Investigations

 

12.1  
Neither of the Companies nor any person for whom either Company is vicariously
liable:

 

(a)  
is engaged in any litigation, administrative, mediation or arbitration
proceedings or other proceedings or hearings before any statutory or
governmental body, department, board or agency (except for debt collection in
the normal course of business); or

 

(b)  
is the subject of any investigation, inquiry or enforcement proceedings by any
governmental, administrative or regulatory body.

 

12.2  
No director of either of the Companies are, to the extent that it relates to the
Business engaged in or subject to any of the matters mentioned in paragraph 12.3
below.

 

12.3  
No such proceedings, investigation or inquiry as are mentioned in paragraph 12.1
and 12.2 above have been threatened or are pending and so far as the Seller is
aware there are no circumstances likely to give rise to any such proceedings.

 

12.4  
Neither Company is affected by any existing or pending judgments or rulings and
neither Company has given any undertakings arising from legal proceedings to a
court, governmental agency, regulator or third party.

 

13.  
Agreements Concerning the Business

 

13.1  
There are not and have not at any time prior to Completion been any
arrangements, contracts or and/or understandings (whether legally enforceable or
not) between the Seller, the Companies or any person connected to the Seller or
the Companies and relating to the management of the Business or the ownership or
transfer of ownership or the letting of any of the assets belonging to the
Companies or relating to the Business or the provision of finance, goods,
services or any other facilities to or by the Seller or otherwise in any way
relating to the Companies, the Business or any assets relating to the Business
or owned by the Companies.

 

13.2  
Neither the Seller nor the Companies have been a party to any agency,
distributorship, marketing, purchasing, manufacturing or licensing agreement or
arrangement or any restrictive trading or other agreement or arrangement
pursuant to which any part of the Business has been carried on or which in any
way has restricted the Seller’s or the Companies’ freedom to carry on the whole
or any part of the Business in any part of the world in such manner as the
Seller or the Companies thought fit.

 

13.3  
Neither the Seller nor the Companies are, in connection with the Business, party
to or liable for any guarantee, indemnity or other arrangement to secure or
incur any financial or other obligation of any other person.

 
23

--------------------------------------------------------------------------------


 

13.4  
Details of all arrangements pursuant to which the Companies and the Business
makes sales on a “sale or return” basis are Disclosed together with details of
the basis and frequency of “returns” customarily accepted by the Business.

 

14.  
Customers and Suppliers

 

14.1  
Neither more than 5 per cent. of the aggregate amount of all the purchases nor
more than 5 per cent. of the aggregate amount of all the sales of the Companies
are obtained or made from or to the same supplier or customer (including any
person in any way connected with a supplier or customer) nor is any material
source of supply to the Companies or any material outlet for the sales of the
Companies at risk or likely to be at risk of failing.

 

14.2  
No supplier of the Business have, in the past three years, ceased or will (as a
result of the acquisition of the Companies by the Purchaser or for any other
reason) cease supplying and no supplier of the Business has expressed its
intention to cease supplying the Business or may substantially reduce its
supplies to the Business.

 

14.3  
No customer of the Business has in the past three years terminated or materially
reduced or will (as a result of the acquisition of the Business by the Purchaser
or for any other reason) terminate or materially reduce its relationship with
the Business and no customer of the Business has expressed its intention to
terminate or materially reduce its relationship with the Business.

 

15.  
Joint Ventures and Partnerships

 
Neither the Seller nor the Companies:
 

15.1  
are and have been a party to any joint venture or consortium or any partnership
arrangement or agreement or to any agreement or arrangement for sharing
commissions or other income relating to the Business;

 

15.2  
conduct and have conducted any part of the Business through a branch agency or
permanent establishment outside the United Kingdom; and

 

15.3  
is a member of any partnership, trade association, society or other group
whether formal or informal and whether or not having a separate legal identity
in connection with the Business and no such body is relevant to or has any
material influence over the Companies or the Business as now carried on.

 

16.  
Defective Products and Service Liabilities

 

16.1  
Neither the Seller nor the Companies have manufactured or sold products or
provided any services which were or are or will become in any respect faulty,
defective or dangerous or which did not or do not comply in any respect with any
warranties or representations expressly or impliedly made by the Seller or the
Companies or with all applicable regulations, standards and requirements.

 

16.2  
The Seller and the Companies have at all times up to the date of this Agreement
maintained adequate quality control and safety tests and procedures in respect
of all products manufactured, produced and/or supplied by the Business or the
Companies and such quality control and safety tests and procedures are
sufficient for the purposes of identifying any potential harmful dangers or
defects in such products.

 

16.3  
The Seller and the Companies have obtained all necessary third party
authorisations and consents required to sell all products manufactured, produced
and/or supplied by the Business and the Companies and where any written
approvals or consents are required the Seller and the Companies have complete,
accurate and up to date copies of the same.

 
24

--------------------------------------------------------------------------------


 

16.4  
Neither the Seller nor the Companies have accepted any liability or obligation
to service, repair, maintain take back or otherwise do or not do anything in
respect of any goods or products that would apply after the goods or products
have been delivered by it.

 

16.5  
Neither the Seller nor the Companies have given any guarantee or warranty (other
than any implied by law) or made any representation in respect of any product or
services sold or supplied by the Business nor has it accepted any liability to
service, maintain, repair or otherwise do or refrain from doing anything in
relation to such goods or services after they have been sold or supplied by it
except for those contained in the standard terms and conditions of trading of
the Business, complete and accurate copies of which are Disclosed in the
Disclosure Letter.

 

17.  
Intellectual Property Rights

 

17.1  
Full and complete details of all Intellectual Property Rights and copies of any
licences and other agreements relating to them are Disclosed in the Disclosure
Letter.

 

17.2  
The Companies are the sole beneficial owner, registered proprietor or licensee
of all of the Intellectual Property Rights, free from any claims of any third
party and the Purchaser will not be required to make any payment of any nature
for or in connection with the acquisition or exploitation of such rights and the
acquisition or exploitation of such rights by the Purchaser will not give rise
to any claims by any third party.

 

17.3  
No Intellectual Property other than the Intellectual Property Rights is required
in order to carry on the Business.

 

17.4  
Each of the Intellectual Property Rights is valid and enforceable and no act has
been done or omission permitted whereby any of them has ceased or might cease to
be valid and enforceable.

 

17.5  
All Intellectual Property Rights which are capable of registration have been
registered or are the subject of an application for registration and is or will
be when registered valid, binding and enforceable and:

 

(a)  
in the case of registrations, all renewal fees have been paid and renewals made
by their due date and all such action necessary to preserve and maintain the
registration has been taken;

 

(b)  
in the case of registrations contained in the Disclosure Letter each is
presently used by the Companies and is in full force and effect and has not been
abandoned;

 

(c)  
in the case of pending applications, there are no reasons why such applications
should not proceed to grant; and

 

(d)  
none of the Intellectual Property Rights are subject to any use, claim,
application or attack by any other person.

 

17.6  
No licences, registered user or other rights have been granted or agreed to be
granted by the Seller or the Companies to any person in respect of any
Intellectual Property Rights.

 

17.7  
No third parties have any right, title or interest in any of the Intellectual
Property Rights.

 

17.8  
There has been no unauthorised use or infringement by any person of any
Intellectual Property Rights at any time during the five year period prior to
Completion.

 

17.9  
None of the processes employed or products or services dealt in by the Companies
or the Business infringes any rights of any third party relating to any
Intellectual Property or makes the Seller or the Companies liable to pay any fee
or royalty and no claims have been made threatened or are pending in relation to
any such intellectual property.

 
25

--------------------------------------------------------------------------------


 

17.10  
The Seller has good title to the benefits of the BEI Contracts and the Companies
have good title to the benefits of Company Contracts to enable them to use the
same and such BEI Contracts or Company Contracts are capable of
assignment/transfer to the Purchaser.

 

18.  
Infringements

 

18.1  
Neither the Business or the Companies are likely to infringe any patent,
registered design, trade mark, copyright or other Intellectual Property or
industrial property right of any other person (or would not do so if the same
were valid) or give rise to a liability to pay compensation pursuant to the
Patents Act 1977 sections 40 and 41.

 

18.2  
Neither the Seller nor the Companies require and have not been granted any
licence in relation to any Intellectual Property other than the licences
Disclosed in the Disclosure Letter.

 

18.3  
No right has been granted to any person to do anything which would or might
otherwise infringe any of the Intellectual Property Rights.

 

19.  
The IT System

 

19.1  
The IT System:

 

(a)  
is in satisfactory operating order and fulfilling the purposes for which it was
acquired or established in an efficient manner without material failures,
downtime or errors;

 

(b)  
has adequate capacity for the present needs of the Business and the Companies
and (taking into account the extent to which the computer systems are
expandable) reasonably foreseeable future needs;

 

(c)  
on the date of this Agreement, has adequate security, back-up systems,
duplication, hardware and software support and maintenance (including emergency
cover) and trained personnel to ensure that breaches of security, errors and
breakdowns are kept to a minimum and that the availability, confidentiality and
integrity of data held or transmitted by the IT System are preserved;

 

(d)  
is under the sole control of the Companies, located at the Premises, not shared
with or used by or on behalf of or accessible by any other person and is owned
by the Companies; and

 

(e)  
complies with and is used in accordance with the Data Protection Legislation.

 

19.2  
The Companies have not suffered any major failures or bugs in or breakdowns of
the IT System (including hardware and/or software) which have resulted in
significant or repeated disruption or loss or interruption in or to its use and
there is no fact or matter which may be expected to so disrupt or interrupt or
affect the use of the IT System on the same basis as presently used following
the acquisition by the Purchaser of the Shares and the Business pursuant to this
Agreement.

 

19.3  
All software used on or stored or resident in the IT System:

 

(a)  
performs satisfactorily and without any apparent defect;

 

(b)  
is lawfully held and used and does not infringe the copyright or other
Intellectual Property of any person and all copies held have been lawfully made;
and

 
26

--------------------------------------------------------------------------------


 

(c)  
as to the copyright therein, in the case of software written or commissioned by
the Seller, is owned exclusively by the Companies and no other person has rights
therein or rights to use or copy the software or source codes, and complete
written listings and written copies of the source codes for the software are
held by the Companies.

 

19.4  
No person is in a position, by virtue of his rights in, knowledge of or access
to the IT System or any part of it (including software) to prevent or impair the
proper and efficient functioning of the IT System or to demand any payment in
excess of any current licence fee or in excess of reasonable remuneration for
services rendered, or to impose any onerous condition, in order to preserve the
proper and efficient functioning of the IT System in the future.

 

19.5  
The Companies have in force software maintenance agreements and support
contracts with an independent specialist contractor, the terms of which are
Disclosed, which cover all significant items of hardware and software used in
the Business and there is no reason why those contracts will not be renewed by
the other contracting party upon their expiry or termination upon terms
substantially similar to those now applicable.

 

20.  
Disclosure of Trade Secrets

 
Neither the Seller nor the Companies have (except in the ordinary and normal
course of business) disclosed or permitted to be disclosed or undertaken or
arranged to disclose to any person other than the Purchaser any of its Know-How.
 

21.  
Business Names

 

21.1  
Neither the Seller nor the Companies have at any time used in connection with
the Business or carried on the Business under any name other than the Business
Name.

 

22.  
Employees

 

22.1  
Particulars of the main terms and conditions of employment of each of the
Employees (including, without limitation, the date of commencement of their
continuous period of employment, all remuneration, incentives, commissions,
bonuses, expenses, profit sharing arrangements and other payments, and other
benefits whatsoever payable) and, where an employee has been continuously absent
from work for more than one month, the reason for the absence are set out in the
Disclosure Letter. None of such Employees has given or received notice
terminating their employment.

 

22.2  
There are no contracts of service with Employees (whether or not in writing)
which cannot be terminated by three months’ notice or less without giving rise
to any claim for damages or compensation (other than a statutory redundancy
payment or statutory compensation for unfair dismissal) and neither the Seller
nor the Companies have given or received notice of resignation from any of the
Employees and neither the Seller nor the Companies is aware of any employee who
intends to give notice of resignation.

 

22.3  
Save as set out in the Disclosure Letter:

 

(a)  
no person is employed or engaged by the Companies or otherwise in the Business
(whether under a contract of service or contract for services);

 

(b)  
there has been no offer of employment or engagement to work for the Companies or
otherwise in the Business that has not yet been accepted, or that has been
accepted but the relevant employment or engagement has not commenced is
outstanding or capable of acceptance by any person;

 

(c)  
there are no terms and conditions of employment in place for any Employee other
than the Companies’ written standard terms and conditions of employment, a copy
of which is attached to the Disclosure Letter;

 
27

--------------------------------------------------------------------------------


 

(d)  
no Employee receives or is entitled (contingently or otherwise) to receive any
bonus, commission, variable remuneration, insurance, benefit in kind, motor
vehicle for private use or other reward other than wages or salary at a fixed
rate; and

 

(e)  
no arrangement has been made with, or facility afforded to, or understanding
reached with (whether or not such has been regarded by the Seller or either
Company as part of the contract of employment) any Employee.

 

22.4  
Neither the Seller nor the Companies are obliged to increase the total annual
remuneration payable to the Employees other than as set out in their terms and
conditions of employment, copies of each of which are attached to the Disclosure
Letter. Neither the Seller nor the Companies have offered or agreed to increase
the present remuneration of, or altered or sought to alter the terms and
conditions of employment of any of the Employees and no negotiations in relation
to the same are current or likely to be requested by any Employee within a
period of 6 months after Completion.

 

22.5  
There is no liability, outstanding or contingent or anticipated, to any Employee
or former employee of the Companies or the Business (including in respect of any
PAYE, national insurance and/or pension contributions) other than remuneration
accrued for the current wage or salary period or for reimbursement of normal
business expenses and no Employee or former employee of the Companies or the
Business has:

 

(a)  
any claim, outstanding or contingent or anticipated, against the Seller, the
Companies or the Business;

 

(b)  
a right to be indemnified by the Seller, the Companies or the Business arising
out of an act or omission in the course of their employment or in relation to
the termination of that employment on or before the date of this Agreement
(whether under the Employment Rights Act 1996, Race Relations Act 1976, Equal
Pay Act 1970, Sex Discrimination Act 1975, Sex Discrimination Act 1986,
Disability Discrimination Act 1995, Working Time Regulations 1998, National
Minimum Wage Act 1998 and the regulations made under such acts or regulations or
any other act or otherwise),

 
and, so far as the Seller is aware there are no facts that might give rise to
the same.
 

22.6  
All amounts due for payment to Customs in respect of income tax deductible prior
to Completion by virtue of the PAYE regulations for the time being in force and
all national insurance contributions (both employer’s and employee’s) due in
respect of the Employees have been duly paid and there is no outstanding
undischarged Liability to pay to any governmental or regulatory authority in any
jurisdiction and no contribution, taxation or other impost arising in connection
with the employment or engagement of any person in the Business.

 

22.7  
In relation to each of the Employees, the Seller and the Companies have:

 

(a)  
complied with all obligations imposed on them by articles of the Treaty of Rome
establishing the European Community, European Commission regulations and
directives and all statutes and regulations relevant to the relations between
them and the Employees;

 

(b)  
maintained up to date, adequate and suitable records regarding the service of
each of the Employees;

 

(c)  
maintained up to date, adequate and suitable records for the purposes of the
Working Time Regulations 1998 and have complied with all other obligations to
its workers (as defined in section 2 of such regulations) under such regulations
and there are no claims capable of, arising or pending or threatened by any
Employee or former employee of the Business or the Health and Safety Executive
or any local authority, the Environmental Health Department or any trade union
or employee representative related to the Working Time Regulations;

 
28

--------------------------------------------------------------------------------


 

(d)  
complied with all collective agreements for the time being dealing with such
relations or the conditions of service of the Employees; and

 

(e)  
complied with all relevant orders and awards made under any statute affecting
the conditions of service of the Employees.

 

22.8  
No amounts due to or in respect of any of the Employees or any former employees
of the Business or the Companies are in arrears or unpaid.

 

22.9  
No claim for unfair dismissal has been made against the Seller or the Companies
by any former employee in the last 24 months.

 

22.10  
No employment conditions of any Employee and nothing that has occurred prior to
the date of this Agreement will give rise to any claim for sex discrimination or
equal pay either under domestic or European law or for race discrimination.

 

22.11  
No trade union, works council, staff association or other body representing the
Employees is recognised in any way for bargaining, information or consultation
purposes and there are no agreements (whether legally binding or not) with any
such representative body in relation to the Employees and there is no dispute
with any such representative body pending, threatened, or expected.

 

22.12  
There is no plan, scheme, commitment, policy, custom or practice (whether
legally binding or not) relating to redundancy affecting any of the Employees
which is more generous than statutory redundancy requirements.

 

22.13  
There is no agreement or arrangement between the Seller or the Companies and any
of the Employees with respect to their employment, their ceasing to be employed
or their retirement which is not included in the written terms of their
employment and there is no agreement, arrangement, scheme or obligation for the
payment of any pensions, allowances, lump sums or other like benefits on
redundancy on retirement or on death or during periods of sickness or
disablement for the benefit of any of the Employees or former employees of the
Business or for the benefit of dependants of such persons.

 

22.14  
All plans, schemes, commitments, policies, custom or practice for the provision
of benefits to the Employees comply in all respects with all relevant statutes,
regulations and other laws and all necessary consents in relation to the same
have been obtained and all governmental filings in relation to the same have
been made.

 

22.15  
All obligations under statute and otherwise concerning the health and safety at
work of the Employees have been complied with.

 

22.16  
There is no litigation, arbitration or mediation or administrative or criminal
proceedings capable of arising, pending, threatened or expected against the
Seller, the Companies or the Business by any Employee or former employee of the
Business or the Companies or third party in respect of any accident or injury.

 

22.17  
Save as Disclosed, neither the Seller nor either of the Companies is a party to
any consultancy agreements or arrangements (including without limitation any
arrangements for the provision of management or other services) or any similar
agreement with any person nor to any contract for services to be provided in
relation to the Business by any individual as a sub-contractor, outworker or
otherwise.

 

22.18  
Neither the Seller nor the Companies have:

 
29

--------------------------------------------------------------------------------


 

(a)  
granted any loan or quasi-loan to, entered into any guarantee or credit
transaction with; or

 

(b)  
provided any security in connection with any loan, quasi-loan or credit
transaction with,

 
any Employee or any person connected or associated with such a person.
 

22.19  
Within the two years preceding Completion, the Business has not been the subject
of a relevant transfer (as defined in the Regulations).

 

23.  
Pensions

 
Neither the Seller nor either of the Companies has any outstanding or future
liabilities whatsoever in connection with any retirement benefits or pension
schemes.
 

24.  
Licences and Consents

 

24.1  
The Seller and the Companies have obtained all necessary licences, permissions,
authorisations, approvals and consents from any person authority or body
required for the proper carrying on of the Business and are not in breach of any
of their terms and conditions. There is no investigation, enquiry or proceeding
outstanding or anticipated which is likely to result in the suspension,
cancellation, refusal, modification or revocation of any such licences,
permissions, authorisations, approvals or consents.

 

24.2  
Complete and accurate details of all of the licences and consents are set out in
the Disclosure Letter and the Seller knows of no reason why they should not be
capable of being transferred to or obtained by the Purchaser without the need
for any special arrangement or expense.

 

24.3  
All reports, returns and information required by law or as a condition of any
such licence, consent, permission, authorisation or approval to be made or given
to any person or authority in connection with the Business have been given to
the appropriate person or authority.

 

25.  
Competition and Trade Regulation Law

 

25.1  
There are no agreements, arrangements or understandings in force restricting the
freedom of the Companies or the Business to provide and take services or to
otherwise conduct its trade and business by such means and from and to such
persons as it may from time to time think fit.

 

25.2  
The Seller is not nor has it ever been party to any agreement, arrangement,
concerted practice or course of conduct in relation to the Companies or the
Business which:

 

(a)  
is or was notifiable by virtue of the provisions of the Competition Act 1998
(“1998 Act”) or is or has been the subject of any inquiry, investigation or
proceeding under the 1998 Act;

 

(b)  
contravenes or has been the subject of any inquiry, investigation, reference or
report or was notifiable under the Competition Act 1998, the Enterprise Act 2002
or any secondary legislation made under such acts or has or is intended to have
or is likely to have the effect of restricting, distorting or preventing
competition in connection with the supply or securing of services in any part of
the world;

 

(c)  
contravenes the provisions of the Trade Descriptions Acts 1968 or any secondary
legislation made under it;

 
30

--------------------------------------------------------------------------------


 

(d)  
infringes any other competition, anti-restrictive trade practice, anti-trust law
or legislation applicable in the United Kingdom or elsewhere and not
specifically mentioned in this Paragraph 25.2 of this Schedule 3.

 

26.  
Data Protection

 

26.1  
The Seller and the Companies have complied in all respects with the provisions
of the Data Protection Legislation as regards its use of information relating to
or acquired in connection with the Business and has given relevant registrations
and notifications to the UK Information Commissioner in order to collect and
process any personal data and other information in its possession or control and
has obtained all necessary consents required under the Data Protection
Legislation in order to permit the Business to use all information held by it.

 

26.2  
The transfer of data as contemplated by the parties on Completion will not
result in the Purchaser being in breach of the Data Protection Legislation.

 

27.  
Compliance with Laws, Litigation and Debts

 

27.1  
The Business has at all times been carried on and is being carried on so that
there have been no breaches of any applicable laws, regulations and byelaws in
each country in which it is carried on. The Companies have at all times
conducted their business in accordance with all applicable laws and regulations.

 

27.2  
Neither the Seller, the Companies nor any person for whose acts or defaults the
Seller or the Companies may be vicariously liable is engaged in any litigation
or arbitration proceedings as plaintiff or defendant except for debt collection
of sums not exceeding an aggregate of £1,000 and there are no such proceedings
pending or threatened either by or against the Seller or the Companies affecting
the Business and there are no facts or circumstances which are likely to give
rise to any litigation or arbitration.

 

27.3  
Neither the Seller nor the Companies are subject to any order or judgement given
by any court or governmental or other authority, department, board, body or
agency and have not been a party to any undertaking or assurance given to any
court or government or other authority, department, board, body or agency which
is still in force, nor are there any facts or circumstances likely to give rise
to them becoming subject to such an order or judgement or to be a party to any
such undertaking or assurance.

 

27.4  
Neither the Seller nor the Companies are party to any factoring agreement.

 

28.  
Information, Research and Documents

 

28.1  
There has been Disclosed in the Disclosure Letter all information and
circumstances relating to the Companies and the Business which is or could on
reasonable inquiry be known to the Seller and which:

 

(a)  
may be material for a buyer of the Shares and the Business to know; or

 

(b)  
might adversely affect the present or future value of the Companies and the
Business; or

 

(c)  
might affect the willingness of the Purchaser to purchase the Shares and the
Business or to purchase it for the consideration or upon the terms set out in
this Agreement.

 

28.2  
All other written financial information supplied to the Purchaser by or on
behalf of the Seller in relation to the Companies and the Business is accurate
in all material respects.

 
31

--------------------------------------------------------------------------------


 
Part 2: Tax Warranties
 
Definitions
 
1.1
Words used in this Part 2, Schedule 7 shall have the same meanings as they have
for the purposes of the Tax Covenant and vice versa.



1.2
Clauses 1.1 to 1.4 of the Tax Covenant shall apply for the purposes of this
Schedule 7 Part 2.



1.3
Each of the Tax Warranties in this Schedule shall (unless the context otherwise
requires) apply in relation to both of the Companies as if references in the Tax
Warranties in this Schedule to “the Company” shall include an additional
reference to each of the Companies.

 
2. 
Information and Returns

 
2.1
The Company has made all returns, claims for relief, applications, computations
and assessments and supplied all information and given all notices to HMRC and
any other Tax Authority as reasonably requested or required by law within any
requisite period and all such returns, claims for relief, applications,
computations and assessments and information and notices were and remain correct
and accurate in all respects and are not the subject of any dispute and there
are no facts or circumstances likely to give rise to or be the subject of any
such dispute.

 

2.2
No action has been taken by the Company in respect of which any consent or
clearance from HMRC and/or any other Tax Authority was required except in
circumstances where such consent or clearance was validly obtained and where any
conditions attaching thereto were met and will, immediately following
Completion, continue to be met.

 

3.
Provision for and Payment of Tax

 

3.1
The Company has duly and punctually paid all Tax to the extent that the same
ought to have been paid and it is not liable nor has it since its incorporation
been liable to pay any penalty or interest in connection therewith.

 

3.2
The Company has maintained sufficient records to enable it to calculate any
present or, so far as possible, future liability for Tax of the Company or its
entitlement to any deduction, relief or repayment of tax.

 

3.3
The Company has made no election or arrangement for the payment of Tax by
instalments under Section 280 of the TCGA.

 

3.4
The Company has not received any notice from any Tax Authority, which required
or will or may require the Company to withhold Tax from any payment made since
the incorporation of the Company or which will or may be made after the date of
this Agreement.

 

3.5
Theprovisions or reserves for Tax in the Accounts (other than deferred tax) are
sufficient (on the basis of the rates of Tax current at the date of those
accounts) to cover all Tax for which the Company was at the Accounts Date or may
after that date become or have become liable on or in respect of or by reference
to any profits, gains or income (whether deemed or actual) for any period ended
on or before the Accounts Date or in respect of any distribution or transaction
made or entered into or deemed to be made or entered into on or before the
Accounts Date.

 

(d)  
no assessments to Tax made by any Tax Authority, or any determinations or
directions made by any Tax Authority of or in relation to amounts of Tax or
relevant to the calculation of tax, in each case in relation to the Company, are
subject to appeal or are otherwise not final.

 
32

--------------------------------------------------------------------------------


 

4.
Taxsince Accounts Date

 
Since the Accounts Date:
 

4.1.1  
the Company has not been involved in any transaction which has given or may give
rise to a liability to Tax on the Company (or would have given or might give
rise to such a liability but for the availability of any relief);

 

4.1.2  
no payment has been made by the Company which will not be deductible for the
purposes of corporation Tax (or any corresponding Tax on profits in any relevant
foreign jurisdiction), either in computing the profits of the Company or in
computing the corporation Tax or corresponding Tax chargeable on it;

 

4.1.3  
no disposal has taken place or other event occurred which has or may have the
effect of crystallising a liability to Tax which, if such disposal or event had
been planned or predicted at the Accounts Date, should have been reflected in
the provision for deferred Tax contained in the Accounts; and

 

4.1.4  
no event has occurred which has or may have the effect of prejudicing any relief
taken into account in computing or eliminating the provision for deferred Tax
contained in the Accounts.

 

5.
PAYE/National Insurance Contributions

 
5.1
The Company has properly operated the PAYE system deducting Tax as required by
law from all payments to or treated as made to or benefits provided for
employees, ex-employees or independent contractors of the Company (including,
but without limitation, such payments within Chapter 7 ITEPA 2003) and duly
accounted to HMRC for Tax so deducted and have complied in all material respects
with their reporting obligations to HMRC in connection with any such payments
made or benefits provided.

 
5.2
There has not been nor is there any indication that there will be a PAYE audit
on the Company.

 
5.3
All national insurance contributions due and payable by the Company have been
paid.

 

6.
Groups

 

6.1
The disclosure letter gives full details of all claims made by the Company to
group relief or surrendered to or by the Company to or by any member of the
Retained Group which have not been finally agreed or otherwise determined, or
where the losses or other amounts to which the claim relates have not been
finally agreed or otherwise determined.




6.2
The disclosure letter gives full details of all consents to the surrender of
group relief to any member of the Retained Group given or to be given in
circumstances where such surrender has not become final.



6.3
The Company has not received any payment in respect of a surrender of group
relief or of surplus advance corporation Tax or of a Tax refund which could, in
any circumstances, be due to be repaid to any company.

 
6.4
The Company is not, nor has in the last six years been, party to any Group
Payment Arrangement, entered into pursuant to section 36 of the Finance Act
1998, whether as Participating Company or as a Nominated Company (as those terms
are defined in the Group Payment Arrangement).

 
33

--------------------------------------------------------------------------------


 

6.5
The Company has not, within the last six years made any election under section
171A or 179A TCGA or paragraph 66 of Schedule 29 to the Finance Act 2002.




7.
Close Company

 

7.1
Since its incorporation the Company has not:

 
7.1.1 made any transfers of value within Section 94 of the Inheritance Tax Act
1984;
 
7.1.2 been close investment-holding Company as defined in Section 13A of the
Taxes Act or close company as defined in Section 414 of the Taxes Act; or
 
7.1.3 done anything so as to give rise to an assessment or any charge to Tax
under Section 419 (as extended by Section 422) of the Taxes Act (loans to
participators and associates);
 
7.2
The Company has not issued a relevant discounted security to which Paragraph 18
of Schedule 9 to the Finance Act 1996 (Discounted securities of close company)
may apply.

 

8.
Capital Assets

 
8.1
No balancing charge in respect of any capital allowances claimed or given would
arise if all the assets of the Company were to be realised for a consideration
equal to the amount of the book value thereof as shown or included in the
Accounts.

 
8.2
All necessary conditions for all capital allowances (as defined in Section
832(1) of the Taxes Act) claimed by the Company were at all material times
satisfied and remain satisfied and the Company has not since its incorporation
become liable for any balancing charge.

 
8.3
The Company has not since its incorporation been subject to any debt or security
where the interest payable thereon fell or falls or could on its assignment fall
to be treated as a distribution for Tax purposes.

 
8.4
No chargeable gain or profit (disregarding the effects of any indexation relief
available) would arise if any asset of the Company (other than trading stock)
were to be realised for a consideration equal to the amount of the book value
thereof as shown or included in the Accounts.

 
8.5
The Company has not been involved in any scheme or affected by any arrangements
whereby Section 30 TCGA (tax-free benefits) might be applicable in relation to
any disposal by the Company since its incorporation or on any asset of the
Company being disposed of after the date hereof.

 
8.6
The Company has not held at any time since its incorporation any asset where, on
the disposal of that asset, the amounts deductible under Section 38 TCGA fall or
would fall to be determined by reference to the application of Section 42 TCGA
(part disposal of assets) to a previous transaction.

 
8.7
The Company has not since its incorporation disposed of any asset so that
Section 17 TCGA (disposals and acquisitions treated as made at market value)
might apply to increase the consideration deemed to be given on such disposal.

 
8.8
The Company has not since its incorporation held or had any interest in any
asset where Section 17 TCGA might apply to reduce the consideration deemed to be
given on the acquisition of that asset.

 
9.
Value shifting

 
34

--------------------------------------------------------------------------------


 
No chargeable gain or allowable loss which might accrue on a disposal by the
Company of any asset is likely to be adjusted in accordance with Sections 29-34
TCGA (disposals and acquisition treated as made at market value).
 

10.
Transfer pricing

 
The Company is not party to any transactions or arrangements to which the
provisions of Section 770A or Schedule 28AA of the Taxes Act apply.
 
11.
Transactions not at arm’s length

 
The Company has not disposed of or acquired any asset in such circumstances that
the provisions of Section 17 TCGA (disposals and acquisitions treated as made at
market value) could apply nor given or agreed to give any consideration to which
Section 128(2) TCGA (consideration given or received by holder) could apply and
no allowable loss has accrued to the Company to which Section 18 TCGA
(transactions between connected parties) will apply.
 

12.
Tax avoidance 

 
12.1
The Company has not engaged in or been party to any scheme or arrangement in
respect of which the main (or one of the main) purpose or purposes is or was the
avoidance of tax.

 
12.2
The Company has not been party to any preordained series of transactions
containing one or more steps which have no commercial purpose other than
avoiding, deferring or saving Tax or obtaining of a Tax advantage.

 

13.
Intangible assets 

 
All intangible fixed assets (including goodwill) owned by the Company and
treated for Tax purposes as assets falling within Schedule 29 FA 2002 (gains and
losses of a company from intangible fixed assets) are disclosed.
 

14.
Distributions 

 
No distribution within the meaning of Chapter II Part VI of the Taxes Act
(matters which are distributions for the purposes of the corporation taxes act)
has been made (or will be deemed to have been made) by the Company since its
incorporation except dividends shown in the accounts of the Company and the
Company is not under any obligation to make any such distribution.
 

15.
Employee share incentives

 
15.1
No person has been granted options in a scheme approved under Schedules 3 or 4
ITEPA or options which qualify as enterprise management incentives under
Schedule 5 ITEPA or are participants in a share incentive plan approved under
Schedule 2 ITEPA in each case by reason of employment with the Company.

 
15.2
No person has been granted a right to acquire shares or securities which may
give rise to a liability in respect of income Tax or national insurance
contributions or similar taxes in other jurisdictions on the Company upon the
exercise of that right or upon the acquisition of those shares or securities.

 
15.3
No person has acquired an interest in shares which is only conditional within
the meaning of Chapter 2, Part 7 ITEPA as originally enacted (conditional
interest in shares) nor acquired shares which are convertible within the meaning
of Chapter 3, Part 7 ITEPA as originally enacted (convertible shares) which may
give rise to a liability in respect of income or national insurance
contributions on the Company under those provisions.

 
35

--------------------------------------------------------------------------------


 
15.4
No person has acquired any employment related securities in the Company (within
the meaning of Section 421B ITEPA) to which Part 7 ITEPA applies.

 
16.
Value Added tax

 

16.1
For the purposes of this paragraph 16 the expression “VAT legislation” shall
include the Value Added Tax Act 1994 and all other enactments in relation to
value added Tax and all notices, provisions and conditions made or issued
thereunder including the terms of any agreement reached with HMRC or any
concession referred to in the Disclosure Letter.




16.2
The Company:




16.2.1  
is registered for the purposes of VAT, has been so registered at all times that
it has been required to be registered by VAT legislation, and such registration
is not subject to any conditions imposed by or agreed with HMRC;




16.2.2  
has complied fully with and observed in all material respects the terms of VAT
legislation;




16.2.3  
has maintained and obtained at all times complete, correct and up-to-date
records, invoices and other documents (as the case may be) appropriate or
requisite for the purposes of VAT legislation and has preserved such records,
invoices and other documents in such form and for such periods as are required
by VAT legislation;




16.2.4  
obtains credit for all input Tax paid or suffered by it;




16.2.5  
is not and has not been treated as a member of a group for the purposes of VAT
legislation;




16.2.6  
is not required to make payments on account of value added Tax for which it may
become liable in a prescribed accounting period pursuant to the Value Added Tax
(Payments on Account) Order 1993; and




16.2.7  
is not and has not been subject under VAT legislation to any penalty liability
notice, written warning of failure to comply, surcharge liability notice or
requirement to give security as a condition of making taxable supplies.

 

16.3
All VAT, import duty and other taxes or charges payable by the Company upon the
supply, acquisition, use or importation of goods or services, and all excise
duties payable in respect of any assets (including trading stock) imported or
owned by the Company, have been paid in full.

 

17.
Stamp Duty

 
17.1
All documents executed by the Company, which are necessary to establish the
title of the Company to any asset, have been duly stamped and any applicable
stamp duties charged in respect of such documents have been duly accounted for
and paid and no such documents which are outside the United Kingdom would
attract stamp duty if they were brought into the United Kingdom.

 
17.2
The Company has complied in all respects with the provisions of Part IV Finance
Act 1986 (stamp duty reserve tax) and with any regulations made under the same
and the Company will not become liable to pay stamp duty reserve Tax by
reference to any agreement which falls within the terms of Section 87(1) of that
Act and is entered into after the incorporation of the Company.

 

18.
International

 
36

--------------------------------------------------------------------------------


 
The Company is and has at all times been resident in the United Kingdom for Tax
purposes and is not and has not at any time been treated as resident in any
other jurisdiction for any Tax purpose (including any double taxation
arrangement). The Company is not subject to Tax in any jurisdiction other than
its place of incorporation by virtue of having a permanent establishment or
other place of business in that jurisdiction.
 

19.
Duties

 
All value added tax, import and other taxes or charges payable to any Tax
Authority upon the importation of goods and all excise duties payable to any Tax
Authority in respect of any asset (including trading stock) imported, owned or
used by the Company have been paid in full.
 

20.
Withdrawal of Reliefs after Completion

 
No relief has been claimed by and/or given to the Company, or taken into account
in determining or eliminating any provision for Tax or deferred Tax in the
Accounts, which could or might be effectively withdrawn, postponed, restricted
or otherwise lost as a result of the sale of the Shares under this Agreement or
any other event or circumstance occurring or arising at any time after the
incorporation of the Company.
 

21.
Continuing Commitments

 
All sums payable under any obligation incurred by the Company prior to
Completion and which will continue to bind the Company after Completion have
been and will continue to be deductible for the purposes of corporation Tax (or
any corresponding Tax on profits in any relevant foreign jurisdiction), either
in computing the profits of the Company or in computing the corporation Tax or
corresponding Tax chargeable on it.
 

22.
Disputes, investigations

 
The Company is not involved in any current dispute with any Tax Authority nor is
it or has it in the last six years been the subject of any investigation,
enquiry, audit or non-routine visit by any Tax Authority. So far as the Sellers
are aware in relation to the Company there is no planned investigation, enquiry,
audit or non-routine visit by any Tax Authority and there are no facts which
might cause such an investigation, enquiry, audit or non-routine visit to be
instituted.
 

23.
Penalties, interest

 
Within the past six years, neither the Company nor any director or officer of
any of the Company (in his capacity as such) has paid or become liable to pay,
and there are no circumstances by reason of which it or they may become liable
to pay to any Tax Authority, any penalty, fine, surcharge or interest in respect
of Tax (including in respect of any failure to make any return, give any notice
or supply any information to any relevant Tax Authority, or any failure to keep
or preserve any records or to pay Tax on the due date for payment).
 

24.
Special arrangements

 
No Tax Authority has operated or agreed to operate any special arrangement
(being an arrangement which is not based on relevant legislation or any
published practice) in relation to the Company’s affairs.
 
37

--------------------------------------------------------------------------------


 
SCHEDULE 4
Terms and conditions of Consideration Shares
 
The parties to this Agreement agree that any Consideration Shares issued in
accordance with the terms of this Agreement will be issued on the following
terms:
 

1.  
During the period beginning on the date of this Agreement and ending on the date
that is 18 months after the date the Company receives notification by the
Securities and Exchange Commission that the registration statement required to
be filed by the Company pursuant to that certain Registration Rights Agreement
between the Company and the investors of the Company’s private placement
offering on June 30, 2007 (the “Registration Statement”), will not be reviewed
or is no longer subject to further review and comments (the “Lock-Up Period”),
the Seller will not: (1) sell, transfer, assign, pledge or hypothecate any
Consideration Shares (“Covered Securities”), unless it is to an individual,
entity or charity that agrees to be subject to the terms and conditions of this
Schedule or (2) subject the Covered Securities to any hedging, short sale,
derivative, put, or call transactions that would result in the effective
economic disposition of the Covered Securities by any person (the “Lock-Up”).

 

2.  
Notwithstanding paragraph 1 above:

 

(a)  
the Lock-Up shall not apply during the period that the sales price per share of
common stock is at least $15.00, provided that such period is after the
Registration Statement has been declared effective by the Securities and
Exchange Commission and shares of the Company’s common stock is listed on the
Nasdaq Stock Market or the American Stock Exchange; and

 

(b)  
the Lock-Up shall not apply in connection with transactions where the transferee
agrees to be bound by the terms of this Schedule.

 

3.  
The obligations of Seller set out in this Schedule also apply to: (i) all
Covered Securities that the Seller may receive as a stock dividend or other
distribution on the Covered Securities; and (ii) all other securities of the
Purchaser that the Seller may receive in a recapitalisation or similar
transaction in exchange for Covered Securities acquired by the undersigned.

 

4.  
The Purchaser may enforce the priority security interest referred to in clause
12.2 of this Agreement by a arranging for a purchase or placing of the
Consideration Shares.

 

5.  
The Seller consents to the entry of stop transfer instructions with the
Purchaser’s transfer agent and registrar against the transfer of the Covered
Securities except in compliance with the preceding provisions of this Schedule.
The Seller also consents to the placement of a legend on any and all stock
certificates that evidence the Covered Securities which are the subject of this
Schedule.

 
38

--------------------------------------------------------------------------------


 
SCHEDULE 5
Completion Documents
 
At Completion, the Seller:
 

1.  
shall deliver to the Purchaser at the Premises (or such other place as may be
agreed) such of the Business Assets as are capable of being transferred by
delivery;

 

2.  
cause to be delivered or (if so requested by the Purchaser) made available to
the Purchaser:

 

(a)  
the Business Information;

 

(b)  
the originals (or where originals are not available, copies) of (i) all
contracts to which either of the Companies is a party; and (ii) each of the BEI
Contracts;

 

(c)  
all documents of title, certificates, deeds, licences, agreements and other
documents held by the Seller relating to the Intellectual Property Rights;

 

(d)  
a duly executed Deed of Release;

 

(e)  
a duly executed IP Assignment;

 

3.  
shall deliver to the Purchaser transfers of the Shares duly executed by the
registered holder thereof in favour of the Purchaser together with the
definitive certificates in respect thereof in the names of such registered
holders (or where such certificates have been destroyed or lost, an indemnity in
a form agreed by the Purchaser);

 

4.  
shall deliver to the Purchaser the original of any power of attorney under which
this Agreement or any document referred to in this Agreement is executed on
behalf of the Seller and such other evidence as the Purchaser may require of the
authority of any person executing on behalf of the Seller;

 

5.  
shall deliver to the Purchaser such waivers, consents or documents which may be
required by the Purchaser to vest in the Purchaser the full beneficial ownership
of the Shares and enable the Purchaser to procure them to be registered in the
name of the Purchaser or its nominees;

 

6.  
shall deliver to the Purchaser the certificate of incorporation, any certificate
of incorporation on change of name, common seal (which failing a certificate in
the Agreed Form from the Seller certifying that there is no common seal),
statutory registers and minute and other record books (fully written up to the
time immediately prior to Completion) and share certificate books of the
Companies together with all unused forms of share certificates of the Companies;

 

7.  
shall deliver to the Purchaser a statement from each bank at which the Companies
maintain an account of the amount standing to the credit or debit of all
accounts of the Companies as at close of business on the last business day prior
to the Completion Date together with the cash book balances of the Companies at
Completion and statements reconciling such cash book balances and relevant
cheque books with the balances on each such bank account;

 

8.  
shall deliver to the Purchaser copies of all bank mandates of the Companies;

 

9.  
shall deliver to the Purchaser a certified copy of a board resolution of the
Purchaser authorising the execution of this Agreement by the Purchaser together
with the performance of its obligations hereunder; and

 
39

--------------------------------------------------------------------------------


 

10.  
shall deliver to the Purchaser a certified copy of a resignation letter in the
Agreed Form from the company secretary of each Company and AG and DOD in respect
of their respective positions as director of each of MMAP and MMAD.

 
40

--------------------------------------------------------------------------------


 
SCHEDULE 6
Reference Accounts
 
BALANCE SHEET MIXED MARTIAL ARTS PROMOTIONS LIMITED
               
EQUITY AND LIABILITIES
     
Capital and Reserves
               
Share Capital
         
Share Capital
1000
     
Increased share capital
205314.82
206314.82
 
Retained Income
       
Retained Income/(Loss)
-519718.28
     
Net Profit/Loss this year
-1090942.85
-1610661.13
-1404346.31
Shareholders Loan
       
Loan - Integrated Technologies & Systems
1291717.14
     
Loan - A Geer
89297.5
     
Loan - Other
650
1381664.64
           
Minority Interest
       
Non-current Liabilities
               
Long Term Liabilities
   
1381664.64
               
-22681.67
 
Current Liabilities
       
Provision for Bad Debts
 
80770.5
   
Lloyds Bank Current Account
 
150626.68
   
Accruals
 
37218.48
268615.66
Total Equity and Liabilities
 
245933.99
           
ASSETS
       
Non-current Assets
               
Fixed Assets
         
Motor Vehicles - Net Value
22637.22
     
Other Fixed Assets - Net Value
5000
27637.22
27637.22
Current Assets
         
Customer Control Account
 
82440.96
   
Supplier Control Account
 
47218.48
   
VAT Control Account
 
88637.33
218296.77
Total Assets
   
245933.99
 

 
43

--------------------------------------------------------------------------------



SCHEDULE 7
Tax Covenant
 

1.  
INTERPRETATION




1.1  
In this Schedule, the following definitions shall have the following meanings:




“Costs”
means obligations, liabilities, losses, damages, costs (including legal costs)
and expenses (including Tax) in each case of any nature whatsoever;




“Event”
includes (without limitation) the death or the winding up or dissolution of any
person, and any act, transaction or omission whatsoever, and any reference to an
event occurring on or before a particular date shall include events which for
Tax purposes are deemed to have, or are treated or regarded as having, occurred
on or before that date;




“paymentfor group relief”  
means any payment in respect of the surrender of any loss or other relief
(including without limitation any Tax, Tax refund or credit) or in respect of
any reallocation of any gain, loss, disposal or other matter for any Tax
purpose;




“Purchaser’s Group”
means the Purchaser and any other company or companies which either are or
become after Completion, or have within the six years ending at Completion been,
treated as members of the same group as, or otherwise connected or associated in
any way with, the Purchaser for any Tax purpose;




“Purchaser’s relief”
means:




(a)
any relief arising to either Company in respect of an Event occurring or period
ending on or before Completion which was taken into account in computing the
provision for deferred Tax in the Accounts or the Reference Accounts and/or in
eliminating such provision, or was included as an asset or otherwise taken into
account in the Accounts or the Reference Accounts;

 

(b)
any relief arising to either Company in respect of an Event occurring or period
ending after Completion or arising in the ordinary course of business to either
Company in respect of an event occurring or period commencing after the Accounts
Date; and




(c)
any relief arising to any member of the Purchaser’s Group (other than the
Companies);




“relief”
includes, unless the context otherwise requires, any allowance, credit,
deduction, exemption or set-off in respect of any Tax or relevant to the
computation of any income, profits or gains for the purposes of any Tax, or any
repayment of or saving of Tax (including any repayment supplement or interest in
respect of Tax), and:

 
44

--------------------------------------------------------------------------------


 

(a)
any reference to the use or set off of relief shall be construed accordingly and
shall include use or set off in part; and




(b)
any reference to the loss of a relief shall include the absence, non-existence
or cancellation of any such relief, or to such relief being available only in a
reduced amount;




“Retained Group”
means the Seller and any other company or companies (other than the Companies)
which either are or become after Completion, or have within the six years ending
at Completion been, treated as members of the same group as, or otherwise
connected or associated in any way with, the Seller for any Tax purpose;




“Tax”
includes (without limitation) corporation tax, advance corporation tax, income
tax (including income tax or amounts on account of income tax required to be
deducted or withheld from or accounted for in respect of any payment), capital
gains tax, inheritance tax, value added tax, national insurance contributions,
capital duty, stamp duty, stamp duty reserve tax, stamp duty land tax, duties of
customs and excise, petroleum revenue tax, rates, all taxes, duties or charges
replaced by or replacing any of them, and all other taxes on gross or net
income, profits or gains, distributions, receipts, sales, use, occupation,
franchise, value added, and personal property, and all levies, imposts, duties,
charges or withholdings in the nature of Taxation, and any payment whatsoever
which the relevant person may be or become bound to make to any person as a
result of the discharge by that person of any tax which the relevant person has
failed to discharge, together with all penalties, charges and interest relating
to any of the foregoing or to any late or incorrect return in respect of any of
them, and regardless of whether any such taxes, levies, duties, imposts,
charges, withholdings, penalties and interest are chargeable directly or
primarily against or attributable directly or primarily to the relevant person
or any other person and of whether any amount in respect of any of them is
recoverable from any other person;




“Tax Authority”
means any Taxing or other Authority (whether within or outside the United
Kingdom) competent to impose any Tax Liability;




“Tax Claim”
means:




(a)
the issue of any notice, demand, assessment, letter or other document by or on
behalf of any Tax Authority or the imposition of any withholding of or on
account of Tax; or

 
45

--------------------------------------------------------------------------------


 

(b)
the preparation or submission of any notice, return, assessment, letter or other
document by the Purchaser, either Company or any other person,



from which it appears that a Tax Liability has been incurred by or will be
imposed on either Company;



“Tax Liability”
means both a liability of either Company to make or suffer an actual payment of
Tax (or an amount in respect of Tax) and also:




(a)
the loss of any relief falling within paragraph (a) of the definition of
Purchaser’s relief; and




(b)
the use or set off of any Purchaser’s relief in circumstances where, but for
such use or set off, either Company or would have had an actual Tax Liability in
respect of which the Purchaser would have been able to make a claim against the
Seller under this Schedule,



and, where paragraph (a) or (b) above applies, the amount that is to be treated
for the purposes of this Schedule as a Tax Liability of the relevant Company
shall be determined as follows:



(i)
where the relief that is the subject of the loss or which is used or set off as
mentioned in those paragraphs is a deduction from or offset against Tax, the Tax
Liability shall be the amount of that relief so lost, used or set off;

 

(ii)
where the relief that is the subject of the loss or which is used or set off as
mentioned in those paragraphs is a deduction from or offset against income,
profits or gains, the Tax Liability shall be, in the case of a relief which is
used or set off, the amount of Tax saved thereby and, in the case of a relief
which is lost, the amount of Tax which but for such loss would have been saved
by virtue of the relief so lost, ignoring for this purpose the effect of reliefs
(other than deductions in computing profits for the purpose of Tax) arising in
respect of an Event occurring or period ending after Completion; and




(iii)
where the relief that is the subject of the loss or setting off is a repayment
of Tax, the Tax Liability shall be the amount of the repayment that would have
been obtained but for the loss, use or setting off;




“Taxes Act”
means the Income and Corporation Taxes Act 1988.




1.2  
Any reference to income, profits or gains earned, accrued or received on or
before a particular date or in respect of a particular period shall include
income, profits or gains which for Tax purposes are deemed to have been or are
treated or regarded as earned, accrued or received on or before that date or in
respect of that period.

 
46

--------------------------------------------------------------------------------


 

1.3  
Any reference to an Event occurring on or before Completion shall be deemed to
include a series or combination of Events the first of which occurred on or
before Completion.




1.4  
Persons shall be treated as connected for the purposes of this Schedule if they
are connected within the meaning of section 839 of the Taxes Act.




1.5  
Any stamp duty which is charged or chargeable on any document executed prior to
Completion which is necessary to establish the title of either Company to any
asset or in the enforcement or production of which either Company is interested
shall be deemed, together with any interest, fines or penalties relating to such
stamp duty, to be a liability of the relevant Company to make an actual payment
of Tax.




1.6  
The rule known as the ejusdem generis rule shall not apply and accordingly:

 

(a)  
general words shall not be given a restrictive meaning by reason of the fact
that they are preceded by words indicating a particular class of acts, matters
or things; and

 

(b)  
general words shall not be given a restrictive meaning by reason of the fact
that they are followed by particular examples intended to be embraced by the
general words.

 

1.7  
In this Schedule, unless the context otherwise requires:

 

(a)  
references to persons include individuals, bodies corporate (wherever
incorporated), unincorporated associations and partnerships;




(b)  
the headings are inserted for convenience only and do not affect the
construction of this Schedule;




(c)  
references to one gender include all genders;




(d)  
any reference to an enactment or statutory provision is a reference to it as it
may have been, or may from time to time be, amended, modified, consolidated or
re-enacted;




(e)  
references to any English legal term for any action, remedy, method of judicial
proceeding, legal document, legal status, court official or any other legal
concept is, in respect of any jurisdiction other than England, deemed to include
the legal concept or term which most nearly approximates in that jurisdiction to
the English legal term.




1.8  
All payments made by the Seller to the Purchaser or by the Purchaser to the
Seller under this Schedule, other than payments of interest, shall so far as
possible be made by way of adjustment to the consideration for the sale of the
Shares.




2.  
COVENANT TO PAY




2.1  
The Seller hereby covenants with the Purchaser (for itself and as trustee for
its successors in title) to pay to the Purchaser an amount equivalent to:

 

(a)  
any Tax Liability arising in respect of, by reference to or in consequence of:

 

(i)  
any income, profits or gains earned, accrued or received on or before
Completion; and

 

(ii)  
any Event which occurs or occurred on or before Completion; and

 

(iii)  
any Tax Liability which is properly attributable to any member of the Retained
Group; and

 
47

--------------------------------------------------------------------------------


 

(iv)  
any liability to:

 

(A)  
make to any member of the Retained Group any payment for group relief; or

 

(B)  
repay to any member of the Retained Group the whole or any part of any payment
for group relief previously received,

 
in each case pursuant to any agreement or arrangement entered into by either
Company on or before Completion; and



2.2  
any Costs reasonably and properly suffered or incurred by either Company as a
result of, or in connection with, any claim being made against either Company in
respect of or relating to Tax under the terms of any agreement for the sale and
purchase of shares or a business or part of a business entered into by either
Company prior to Completion; and




2.3  
any Tax Liability which comprises a liability to income tax or employee or
employer’s national insurance contributions arising in respect of, by reference
to or in consequence of the payment of the Consideration; and




2.4  
any Tax Liability arising in respect of, by reference to or in consequence of
the Zuffa Claims.

 

3.  
EXCLUSIONS 



The covenant contained in paragraph 2.1 shall not cover any Tax Liability to the
extent that:



(a)  
specific provision in respect of that Tax Liability has been made in the
Accounts, or the Tax Liability was paid or discharged before Completion; or

 

(b)  
the Tax Liability arises or is increased as a result only of any increase in
rates of Tax which is announced and comes into force after Completion with
retrospective effect or of any change in law which is announced and comes into
force after Completion with retrospective effect; or

 

(c)  
the Tax Liability would not have arisen but for a voluntary transaction, action
or omission carried out or effected by either Company at any time after
Completion, except that this exclusion shall not apply where any such
transaction, action or omission:

 

(i)  
is carried out or effected pursuant to a legally binding commitment created on
or before Completion, or which for some other reason could not reasonably have
been avoided;




(ii)  
is carried out or effected in the ordinary course of business; or




(iii)  
(without prejudice to paragraphs 3(c)(i) and 3(c)(ii)) is carried out in
circumstances where the Purchaser did not know and (on the basis of the
information actually supplied in writing by the Seller to the Purchaser prior to
Completion) could not reasonably be expected to know it would or might give rise
to the Tax Liability in question.




4.  
COSTS AND EXPENSES



The covenant contained in this Schedule shall extend to all costs and expenses
incurred by the Purchaser or the relevant Company in connection with a claim
under this Schedule or in connection with the subject matter of any such claim,
including in connection with any action taken as referred to in paragraph 7 and
any satisfaction or settlement of a Tax Liability in accordance with that
paragraph.



5.  
WITHHOLDINGS/DEDUCTIONS FROM COVENANT PAYMENTS

 
48

--------------------------------------------------------------------------------


 

5.1  
All sums payable by the Seller under this Schedule shall be paid without set-off
or counterclaim.




5.2  
All sums payable by the Seller under this Schedule shall be paid free and clear
of all deductions or withholdings unless the deduction or withholding is
required by law, in which event the Seller shall pay such additional amount as
shall be required to ensure that the net amount received by the Purchaser under
this Schedule will equal the full amount which would have been received by it
had no such deduction or withholding been required to be made.




6.  
TAX ON COVENANT PAYMENTS




6.1  
If any Tax Authority brings into charge to Tax any sum paid to the Purchaser
under this Schedule (including in circumstances where any relief is available in
respect of such charge to Tax), then the Seller shall pay such additional amount
as shall be required to ensure that the total amount paid, less the Tax
chargeable on such amount (or that would be so chargeable but for such relief),
is equal to the amount that would otherwise be payable under this Schedule.




6.2  
Paragraph 6.1 shall apply in respect of any amount deducted or withheld as
contemplated by paragraph 5.2 as it applies to sums paid to the Purchaser, save
to the extent that in computing the Tax chargeable the Purchaser is able to
obtain a credit for the amount deducted or withheld.




7.  
NOTIFICATION OF CLAIMS AND CONDUCT OF DISPUTES




7.1  
If the Purchaser becomes aware of any Tax Claim relevant for the purposes of
this Schedule, the Purchaser shall give, or shall procure that notice of that
Tax Claim is given, to the Seller as soon as reasonably practicable and shall
conduct the defence of any such Tax Claim and the Seller shall for these
purposes indemnify and secure the Purchaser and the Companies on demand against
all reasonable out of pocket costs and expenses including those of its legal
advisers incurred in respect of the defence of such Tax Claim.




7.2  
The Seller and JF acknowledge that they are already aware of the Zuffa Claims
and that no notice is required to be given by the Purchaser pursuant to clause
7.1 in relation to the Zuffa Claims.




8.  
DUE DATE OF PAYMENT AND INTEREST




8.1  
Where a claim under this Schedule relates to a liability to make or suffer an
actual payment or increased payment of Tax or an amount in respect thereof or
where either Company is under a liability to make a payment of the type referred
to in paragraph 2.3 above (in this paragraph referred to as a group relief
payment), the Seller shall pay to the Purchaser the amount claimed under this
Schedule in respect thereof on or before the date which is the later of the date
ten Business Days after demand is made therefor under this Schedule and the
fifth Business Day prior to:




(a)  
in the case of Tax in respect of which there is no provision for payment by
instalments, the latest date on which the Tax in question can be paid to the
relevant Tax Authority in order to avoid a liability to interest or penalties
accruing;




(b)  
in the case of Tax in respect of which there is provision for payment by
instalments, each date on which an instalment of such Tax becomes payable (and
so that on each such date an appropriate proportion of the amount claimed shall
be paid, such proportion to be notified by the Purchaser to the Seller at least
five Business Days prior to each such date); or




(c)  
in the case of a group relief payment, the date on which that group relief
payment is payable to the person demanding the same.

 
49

--------------------------------------------------------------------------------


 
Provided that, if the date on which Tax to which this paragraph applies can be
recovered is deferred following application to the appropriate authority and the
Seller indemnifies and secures the Purchaser and the relevant Company to the
Purchaser’s reasonable satisfaction in accordance with paragraph 7.1, the date
for payment by the Seller shall be the earlier of the date on which the Tax
becomes recoverable by the relevant Tax Authority (notwithstanding any initial
deferral) and such date when the amount of Tax is finally and conclusively
determined. For this purpose, an amount of Tax shall be deemed to be finally
determined when, in respect of such amount, an agreement under section 54 of the
Taxes Management Act 1970 or any legislative provision corresponding to that
section is made, or a decision of a court or tribunal is given or any binding
agreement or determination is made from which either no appeal lies or in
respect of which no appeal is made within the prescribed time limit.



8.2  
Where a claim under this Schedule relates to the loss or set off of a repayment
of Tax, the Seller shall pay to the Purchaser the amount claimed under this
Schedule in respect thereof on or before the date which is the later of the date
ten Business Days after demand is made therefor under this Schedule and the date
when such repayment would have been due were it not for such loss or setting
off.




8.3  
Where a claim under this Schedule relates to the loss, use or set off of any
relief other than a repayment of Tax, the Seller shall pay to the Purchaser the
amount claimed under this Schedule in respect thereof on or before the date
which is the later of the date ten Business Days after demand is made therefor
under this Schedule, and:




(a)  
in the case of a relief which is used or set off, the date or dates referred to
in paragraph 8.1(a) or 8.1(b) that would have applied to the Tax saved by the
use or set off of the relief if that Tax had been payable; or




(b)  
in the case of a relief which is lost, the date or dates referred to in
paragraph 8.1(a) or 8.1(b) that apply to the Tax which but for such loss would
have been saved by virtue of such relief, ignoring for this purpose the effect
of reliefs (other than deductions in computing profits for the purposes of Tax)
arising in respect of an Event occurring or period ending after Completion.




8.4  
Where a claim under this Schedule relates to Costs of the type referred to in
paragraph 2.4 above, the Seller shall pay to the Purchaser the amount claimed
under this Schedule in respect thereof on or before the date which is the later
of the date ten Business Days after demand is made therefor under this Schedule
and the fifth Business Day prior to the date when the relevant Company becomes
liable to pay or incur such Costs under the relevant sale and purchase
agreement.




8.5  
Paragraphs 8.1, 8.2, 8.3 and 8.4 shall apply to any additional amount payable
under paragraphs 4, 5 and 6 so that such amount shall be paid on the later of
the date ten Business Days after demand is made therefor by or on behalf of the
claimant and such other date or dates determined under paragraphs 8.1, 8.2, 8.3
and 8.4 in relation to the Tax, relief or Costs to which the claim under
paragraph 2 in respect of which such additional amount is due, relates.




8.6  
Any sum not paid by the Seller on the due date for payment specified in this
paragraph 8 shall bear interest (which shall accrue from day to day after as
well as before any judgment for the same) at the rate of 4 per cent. per annum
over the base rate of Barclays Bank Plc. (or in the absence of such rate at such
similar rate as the Purchaser shall select) from the due date to and including
the day of actual payment of such sum, compounded quarterly. Such interest shall
be paid on the demand of the Purchaser.




9.  
RECOVERY FROM THIRD PARTIES




9.1  
If any payment is made by the Seller under this Schedule in full discharge of a
liability which arises under this Schedule in respect of a Tax Liability and the
Purchaser or either Company subsequently receives from any person other than the
Purchaser or the relevant Company or any person connected with any of them a
payment or relief in respect of the Tax Liability in question (which payment or
relief is received by virtue of a legal right), the Purchaser shall pay to the
Seller an amount equal to the amount received or the amount that the Purchaser
or the relevant Company will save by virtue of the receipt of the relief (less
the amount of all costs and expenses in obtaining such payment or relief, and
net of any Tax payable on the amount received) to the extent that the payment to
the Seller does not exceed the payment originally made by the Seller (net of any
Tax suffered thereon), and to the extent that the right to such payment or
relief is not prejudiced thereby.

 
50

--------------------------------------------------------------------------------


 

9.2  
Where the Purchaser or the relevant Company receives a relief as referred to in
paragraph 9.1, a payment shall not be made to the Seller before the date on
which the Tax that would have been payable but for the relief would have become
recoverable by the appropriate Tax Authority, and shall not be made to the
extent that, but for the use of such relief, the relevant Company would have had
an actual Tax Liability in respect of which the Purchaser would have been able
to make a claim against the Seller under this Schedule.




10.  
SECONDARY LIABILITIES




10.1  
The Seller covenants with the Purchaser to pay to the Purchaser an amount
equivalent to any Tax or any amount on account of Tax which the relevant
Company, or any other member of the Purchaser’s Group, is required to pay as a
result of a failure by any member of the Retained Group to discharge that Tax.




10.2  
The Purchaser covenants with the Seller to pay to the Seller an amount
equivalent to any Tax or any amount on account of Tax which any member of the
Retained Group is required to pay as a result of a failure by the relevant
Company, or any other member of the Purchaser’s Group, to discharge that Tax.




10.3  
The covenants contained in paragraphs 10.1 and 10.2 shall:




(a)  
extend to any costs incurred in connection with such Tax or a claim under
paragraph 10.1 or 10.2 as the case may be




(b)  
(in the case of paragraph 10.2) not apply to Tax to the extent that the
Purchaser could claim payment in respect of it under paragraph 2, except to the
extent a payment has been made pursuant to paragraph 2 and the Tax to which it
relates was not paid by the relevant Company;




(c)  
not apply to Tax to the extent it has been recovered under any relevant
statutory provision (and the Purchaser or the Seller as the case may be shall
procure that no such recovery is sought to the extent that payment is made
hereunder); and




(d)  
not apply to Tax to the extent that a contribution is or has been made in
respect of it pursuant to the group payment arrangement referred to in paragraph
11.13.




10.4  
Paragraph 8 (due date for payment) shall apply to the covenants contained in
paragraphs 10.1 and 10.2 as they apply to the covenants contained in paragraph
2, replacing references to the Seller by the Purchaser (and vice versa) where
appropriate, and making any other necessary modifications.




11.  
MANAGEMENT OF PRE-COMPLETION TAX AFFAIRS 

 
Interpretation



11.1  
In this paragraph 11 and in paragraph 12:




“accounting period”
means any period by reference to which any income, profits or gains, or any
other amounts relevant for the purposes of Tax, are measured or determined;

 
51

--------------------------------------------------------------------------------


 

“pre-Completion Tax affairs”
means the Tax affairs of each Company and for which the Seller is responsible
under this paragraph 11;




“Tax documents”
means the Tax returns, claims and other documents which the Seller is required
to prepare on behalf of each Company under paragraph 11.2(a) and 11.2(b);




“Tax return”
means any return required to be made to any Tax Authority of income, profits or
gains or of any other amounts or information relevant for the purposes of Tax,
including any related accounts, computations and attachments; and




“time limit”
means the latest date on which a Tax document can be executed or delivered to a
relevant Tax Authority either without incurring interest or a penalty, or in
order to ensure that such Tax document is effective.



Rights and Obligations of the Seller



11.2  
Subject to and in accordance with the provisions of this paragraph the Seller or
its duly authorised agents shall, in respect of all accounting periods ending on
or before Completion, and at its own cost:




(a)  
prepare the Tax returns of each Company;




(b)  
(subject to paragraph 13) prepare on behalf of each Company all claims,
elections, surrenders, disclaimers, notices and consents for the purposes of
Tax; and




(c)  
(subject to paragraph 7) deal with all matters relating to Tax which concern or
affect each Company, including the conduct of all negotiations and
correspondence and the reaching of all agreements relating thereto or to any Tax
documents.




11.3  
Except with the Purchaser’s written consent, the Seller shall not, and shall
procure that its duly authorised agents do not, prepare any Tax document (or any
similar document relating to the Tax affairs of the Seller or any company under
its control) which comprises or includes a claim, election, surrender,
disclaimer, notice or consent, or withdraw any such item unless the making,
giving or withdrawal of it (as the case may be) either has been taken into
account in preparing the Accounts and the Reference Accounts, or could not have
any adverse effect on the liability to Tax of the relevant Company.




11.4  
The Seller or its duly authorised agents shall deliver all Tax documents to the
Purchaser for authorisation, signing and submission to the relevant Tax
Authority. If a time limit applies in relation to any Tax document, the Seller
shall ensure that the Purchaser receives the Tax document no later than 10
Business Days before the expiry of the time limit.




11.5  
If the Seller or its duly authorised agent fails to deliver a Tax document to
which a time limit applies to the Purchaser within the period specified in
paragraph 11.4, and such Tax document is a Tax return or is otherwise material
to the Tax position of the relevant Company:




(a)  
the Seller shall notify the Purchaser of such failure as soon as is practicable;




(b)  
the Purchaser shall be permitted to arrange for the preparation and submission
of the Tax document (but shall not be liable for any failure to do so); and




(c)  
(for the avoidance of doubt) paragraph 2.1(c) shall apply in respect of such
failure.




11.6  
The Seller shall procure that:

 
52

--------------------------------------------------------------------------------


 

(a)  
the Purchaser is kept fully informed of the progress of all matters relating to
the pre-Completion Tax affairs;




(b)  
the Purchaser promptly receives copies of all written correspondence with any
Tax Authority insofar as it is relevant to the pre-Completion Tax affairs;




(c)  
no Tax document is submitted to any Tax Authority which is not, so far as the
Seller is aware, complete, true and accurate in all respects, and not
misleading; and




(d)  
no Material Correspondence is submitted to, or any Material Agreement reached
with, any Tax Authority without the prior approval of the Purchaser (such
approval not to be unreasonably withheld or delayed).



For the purposes of sub-paragraph 11.6(d) above, Material Correspondence and
Material Agreements are Tax documents, other correspondence and agreements which
the Seller considers or ought reasonably to consider may be of material
importance to the Purchaser as regards either the future relationship with the
Tax Authority concerned, or the future liability to Tax, of the Purchaser or the
relevant Company.



11.7  
The Seller agrees to devote reasonable resources to dealing with pre-Completion
Tax affairs, and shall use reasonable endeavours to ensure that they are
finalised as soon as reasonably practicable. Following such date the Seller and
its agents shall cease to be responsible for, or to have power or authority to
deal with, pre-Completion Tax affairs on behalf of the Companies but shall pay
to the Purchaser the amount of any reasonable costs and expenses thereafter
incurred in conducting such affairs.



Obligations of the Purchaser



11.8  
The Purchaser shall procure that:




(a)  
the Seller and its duly authorised agents are afforded such access (including
the taking of copies) to the books, accounts and records of the Companies and
such other assistance as it or they reasonably require to enable the Seller to
discharge its obligations under paragraph 11.2 and to enable the Seller and any
member of the Retained Group to comply with its own Tax obligations; and




(b)  
the Seller is sent a copy of any communication from any Tax Authority insofar as
it relates to the pre-Completion Tax affairs.




11.9  
The Purchaser shall (subject to paragraph 11.10 below and to compliance by the
Seller with the other provisions of this paragraph 11) be obliged to procure
that each Company shall cause any Tax document delivered to it under paragraph
11.4 to be authorised, signed and submitted to the appropriate Tax Authority.



Rights of the Purchaser



11.10  
The Purchaser shall be under no obligation to procure the authorisation,
signing, or submission to a Tax Authority of any Tax document delivered to it
under paragraph 11.4 which it considers in its reasonable opinion to be false,
misleading, incomplete or inaccurate in any respect, but for the avoidance of
doubt shall be under no obligation to make any enquiry as to the completeness or
accuracy thereof and shall be entitled to rely entirely on the Seller and its
agents.




11.11  
If the Purchaser considers in its reasonable opinion that:




(a)  
any Tax document prepared by or on behalf of the Seller pursuant to paragraph
11.2 is false, misleading, incomplete or inaccurate in any material respect
(otherwise than as a result of the non-disclosure of information by the
Purchaser or either Company to the Seller); or

 
53

--------------------------------------------------------------------------------


 

(b)  
the way in which the Seller or its duly authorised agents are conducting or are
proposing to conduct the pre-Completion Tax affairs is improper or negligent or
is likely to:




(i)  
involve unreasonable delay in reaching agreement with a relevant Tax Authority;
or




(ii)  
prejudice the future relationship with the Tax Authority of the Purchaser or
either Company,



then, without prejudice to any rights or remedies available to the Purchaser
under this Schedule, the Purchaser shall be entitled to serve notice on the
Seller terminating its authority to deal with pre-Completion Tax affairs,
whereupon the provisions of paragraph 11.7 shall apply as if the date referred
to in that paragraph had passed.



12.  
CONDUCT OF OTHER TAX AFFAIRS




12.1  
The Purchaser or its duly authorised agents shall have sole conduct of all Tax
affairs of the Companies which are not pre-Completion Tax affairs and shall be
entitled to deal with such Tax affairs in any way in which it, in its absolute
discretion, considers fit.




12.2  
In respect of any accounting period commencing prior to Completion and ending
after Completion (the “Straddle Period”) the Purchaser shall procure that the
Tax returns of each Company shall be prepared on a basis which is consistent
with the manner in which the Tax returns of each Company were prepared for all
accounting periods ending prior to Completion.




12.3  
The Seller shall provide such assistance as the Purchaser shall reasonably
request in preparing all Tax returns relating to the Straddle Period.



54

--------------------------------------------------------------------------------


 
SCHEDULE 8
Definitions and Interpretation
 

1.  
In this Agreement, including the Background and Schedules, the following words
and expressions shall have the words and meanings given in Schedule

 
“Accounts”
 
means the audited annual accounts of the Companies for the financial year ended
on the Accounts Date;
 
“Accounts Date”
 
means 31 December 2006;
 
“AG”
 
means Andrew Geer of Gibbet Oak, Appledore Road, Tenterden, Kent. TN30 7DH;
 
“AG Account”
 
means the account in the names of A Geer and L Geer held at Barclays Bank plc
with account number: 30048216 and sort code: 202542;
 
“AG Loan”
 
means an interest-free loan in the sum of £89,297.50 made by AG to MMAP and
repayable on demand;
 
“BEI Contracts”
 
means all of the contracts relating to the Business to which the Seller is a
party including, but not limited to, all those contracts listed in Schedule 2 of
this Agreement;
 
“Business” 
 
means the mixed martial arts business known as “Cage Rage” as carried on by the
Companies at the Effective Date including, but not limited to: (a) recruiting
and promoting fighters; (b) promoting and staging mixed martial arts fights; (c)
branding and licensing mixed martial arts brands and logos; (d) licensing
broadcast rights to mixed martial arts events; (e) advertising and sponsorship
sales; and (f) merchandise sales, together with any of these activities which
may be carried on by the Seller;
 
“Business Assets”
 
means any assets, whether Intellectual Property or otherwise, relating to the
Business and not owned by the Companies;
 
“Business Day”
 
means a day (other than a Saturday or Sunday) on which banks are open for
business in the City of London;
 
“Business Information”
 
means all information, Know-How, documentation, books and records (on whatever
medium stored) relating (wholly or partly) to the Business and/or any products
manufactured or sold or services rendered by the Business held by or under the
control of the Seller or the Companies including all books of account, and
accounting records, documents relating to the management, administration or
financial affairs of the Business and the Companies (including any business
plans or forecasts, information relating to future business development or
planning information relating to any litigation or legal advice) payroll
records, income records, tax records, stock and other records, correspondence,
promotional materials, lists and other information relating to clients,
customers, suppliers, licensors and licensees, documents relating to the sale or
marketing of any products manufactured, produced, sold or licensed or services
rendered by the Companies or the Business including all sales, marketing and
promotional information or documents (including any targets, sales and/or market
share statistics, market surveys and reports and research), technical or
computer software and hardware manuals and other books and all other documents
which relate to the Companies or the Business;
 

 
55

--------------------------------------------------------------------------------


 
“Business Name”
 
means any one of “Cage Rage”; “Cage Rage Championships”, “Cage Rage Contenders”,
“Ultimate Fighter”, “Ultimate Fighting Championships” and “UFC”;
 
“Claim”
 
means a claim by the Purchaser against the Seller for a breach of a Warranty;
 
“Companies Act”
 
means the Companies Act 1985, as amended and the Companies Act 2006;;
 
“Completion”
 
means the completion of this agreement by the performance of the obligations set
out in Clause 5.2 and “Completed” shall be construed accordingly;
 
“Completion Date”
 
means the date of Completion
 
“Confidential Information”
 
means all information (whether oral or written) acquired by the Seller (whether
before or after the date of this Agreement and whether directly or indirectly)
which relates to the affairs or business of the Purchaser including all
information relating to the affairs of MMAD, MMAP and the Business;
“Consideration”
 
means the sum of (a) the Initial Consideration; (b) the Share Consideration; and
(c) the Deferred Consideration;
 
“Consideration Shares”
 
means the shares of US$0.0001 each in the Purchaser that are to be issued in
accordance with clause 3 of this Agreement as part of the Consideration and on
the terms set out in Schedule 4;
 
“Customs”
 
means HM Revenue and Customs;
 
“Databases”
 
means collections of data in machine readable form relating to the Business or
the Employees including all databases relating to customers, suppliers,
contributors, licensors and licensees and/or employees;
 
“Data Protection Legislation”
 
means the Data Protection Act 1998 and the Data Protection Act 1984 (to the
extent still in force) and any other applicable data protection legislation,
regulations and guidance in force from time to time throughout the world as are
relevant to the compiling and use of personal data including industry best
practice from time to time;
 
“Deed of Release”
 
means the deed of release dated on the same day as this Agreement and executed
by IT&S, the Seller, AG, JF, MMAP and MMAD;
 
“Disclosed”
 
means in respect of any fact, matter or circumstance fully and fairly disclosed
to the Purchaser in the Disclosure Letter with sufficient explanation and detail
to enable the Purchaser to identify clearly the nature, scope and full
implications of the relevant fact, matter or circumstance being disclosed;
 

 
56

--------------------------------------------------------------------------------


 
“Disclosure Letter”
 
means the letter of today’s date in the agreed form from the Seller to the
Purchaser (together with any attachments) disclosing information;
 
“DOD”
 
means David O’Donnell of 126 Hartland Avenue, Sidcup, Kent DA15 7PA;
 
“Domain Names”
 
means
 
cagerage.com
cagerage.co.uk
cagerage.tv
cagerageentertainment.co.uk
cagerageentertainment.com
cageragelimited.co.uk
cageragelimited.com
mmapromotions.com
crc.tv
 
and any other domain names used in connection with the Business;
 
“Employees”
 
means Mohamed Anwar Peersaib, a temporary staff member;
 
“Encumbrance”
 
means any claim, charge, mortgage, pledge, trust, security, lien, restriction on
transfer, easement, option, equity, power of sale, hypothecation or other third
party rights, retention of title, right of pre-emption, right of first refusal,
any other security interest of any kind or restrictions on the creation of any
of the foregoing;
 
“Effective Date”
 
means 21 April 2007;
 
“Goodwill” 
 
means the goodwill, custom and connection of the Seller in relation to the
Business together with the exclusive right for the Purchaser and its successors
and assigns to represent themselves as carrying on the Business in succession to
the Seller and the exclusive right to use the Business Name and all other trade
names associated with the Business;
 
“HMRC”
 
means HM Revenue and Customs;
 
“Intellectual Property”
 
means any and all intellectual property rights or analogous intangible rights
including all patents, patent applications, trade marks, service marks, business
names, trade names, Domain Names, logos and get-up, emblems, registered designs,
unregistered designs, copyrights (including copyright in any computer programs),
rights relating to layout, design graphics, and text, rights relating to look
and feel and formulas and rights to any underlying source code and object code,
all database rights, software programmes and source codes, topography rights and
other forms of intellectual or industrial property (whether or not registered or
registerable and for the full period thereof and all extensions and renewals
thereof and applications for registration of or otherwise in connection with the
foregoing), Know-How, inventions, formulae, confidential or secret processes and
information (in each case in any part of the world), unfair competition rights
and rights to sue for passing off or past infringements, rights under licences,
consents, order, statutes or otherwise in respect of any rights of the nature
specified above and rights of the same or similar effect or nature as the
foregoing in any jurisdiction;
 

 
57

--------------------------------------------------------------------------------


 
“Intellectual Property Rights”
 
means all Intellectual Property owned (legally or beneficially), used or
licensed by the Companies or otherwise in relation to the Business, including,
but not limited to the names and marks “Cage Rage”, “Cage Rage Championships”
and “Cage Rage Contenders”;
 
“IP Assignment”
 
means the assignment, in the Agreed Form, from the Seller to the Purchaser of
certain Intellectual Property Rights relating to the Business;
 
“IT System”
 
means all computer hardware (including network and telecommunications equipment)
and software (including associated preparatory materials, user manuals and other
related documentation) owned, used, leased or licensed by the Companies or by
the Seller in relation to the Business;
 
“IT&S”
 
means Integrated Technologies and Systems Limited, a company incorporated in the
British Virgin Islands with registered number 203811 and with a registered
office at Akara Building, 24 De Castro Street, Road Town, Tortola, British
Virgin Islands;
 
“IT&S Loan”
 
means an interest-free loan made by IT&S to MMAP in the sum of £1,291,717.14 and
repayable on demand;
 
“Know-How”
 
means all information not publicly known which is owned and/or used by the
Seller or the Companies in connection with the Business existing in any form
(including paper, electronically stored data, magnetic media, film and
microfilm);
 
“Licences, Permissions and Permits”
 
means any and all licences, permissions and permits that are required for the
carrying out of the Business;
 
“Marketing Materials”
 
means all advertising, publishing, promotional and marketing materials relating
to, used (or intended for use) by the Seller or its agent(s) in connection with
the Business;
 
“Material Adverse Change”
 
means any material adverse change in the business, operations, assets, position
(financial, trading or otherwise), profits or prospects of the Companies or any
event or circumstances that may result in such a material adverse change;
 
“New Employment Agreements”
 
means the employment agreements in the agreed form to be entered into between
MMAP and each of DOD and AG;
 
“Non-Tax Claim”
 
means a Claim which is not a Tax Claim;
 
“Purchaser’s Bank Account”
 
means such account in the name of the Purchaser as may be notified by the
Purchaser to the Seller from time to time;
 

 
58

--------------------------------------------------------------------------------


 
“Purchaser’s Group”
 
means the Purchaser and any subsidiary, holding company or associate of the
Purchaser;
 
“Purchaser’s Solicitors”
 
means Harbottle & Lewis LLP of Hanover House, 14 Hanover Square, London W1S 1HP;
 
“Reference Accounts”
 
means the balance sheet of MMAP as at 31 August 2007 set out in Schedule 6 of
this Agreement;
 
“Regulations” 
 
means the Transfer of Undertakings (Protection of Employment) Regulations 2006,
as amended;
 
“Restricted Customer”
 
means any firm, company or other person who, during the period of 12 months
ending on the Completion Date, was a client, customer of or in the habit of
dealing with the Business or with whom the Business was involved in negotiations
with a view to such firm, company or other person becoming a client or customer
of the Business;
 
“Restricted Supplier”
 
means any firm, company or other person who, during the period of 12 months
ending on the Completion Date was a supplier or licensor of goods, services
and/or rights to the Business or with whom the Business was involved in
negotiations with a view to such firm, company or other person becoming a
supplier or licensor of the Business;
 
“Seller’s Bank Account
 
means the bank account in the name of Donald C Sider & Associates P.A., PE Trust
Account with Sun Trust Bank, South Florida, N.A. 800 S. Federal Highway, Boca
Raton, Florida 33486 with account number 0494002024235 and routing and transit
no.: 061000104;
 
“Shares”
 
means the entire issued share capital of MMAP and MMAD at the date of this
Agreement;
 
“Tax” or “Taxation”
 
shall have the meaning given in the Tax Covenant;
 
“Tax Authority”
 
shall have the meaning given in the Tax Covenant;
 
“Tax Claim”
 
means a claim by the Purchaser against the Seller for a breach of the Tax
Covenant or the Tax Warranties;
 
“Tax Covenant”
 
means the covenant relating to Tax contained in Schedule 7 and in the Agreed
Form which will come into force at Completion;
 
“Tax Warranties”
 
means the Warranties set out in Part 2 of Schedule 3 and any other Warranty
insofar as it relates to Tax and “Tax Warranty” means any one of them; and
 
“Warranties”
 
means all of the warranties, representations and undertakings given by the
Seller referred to in Clause 10 and set out in Schedule 3 (Parts 1 and 2) and
“Warranty” means any one of them; and

 

2.  
In this Agreement, unless otherwise specified, references to:

 
59

--------------------------------------------------------------------------------


 

(a)  
any statute or statutory provision are to that statute or statutory provision as
from time to time amended, extended, consolidated or re-enacted and any
subordinate legislation made under it except insofar as any such amendment,
consolidation or re-enactment made after the date of this Agreement would impose
any increased or new liability on any party;

 

(b)  
a “person” includes any individual, company, firm, corporation, partnership,
joint venture, association, institution or government (whether or not having a
separate legal personality);

 

(c)  
a “party” means a party to this Agreement and shall include its assignees and
successors in title if and as permitted in accordance with this Agreement;

 

(d)  
background, clauses and schedules are references to the background, clauses and
schedules of this Agreement;

 

(e)  
one gender include all genders and references to the singular include the plural
and vice versa;

 

(f)  
a document are references to that document as from time to time varied or
supplemented;

 

(g)  
a document in the “agreed form” are references to such document in the terms
agreed by the parties and for the purposes of identification initialled by each
party on or before the date of this Agreement;

 

(h)  
a “subsidiary” or “holding company” shall be construed in accordance with
Section 736 of the Companies Act;

 

(i)  
a person being “connected” to another person shall be construed in accordance
with Section 346 of the Companies Act;

 

(j)  
a person being an “associate” of another person shall be construed in accordance
with Section 435 of the Insolvency Act 1986; and

 

(k)  
“written” or “in writing” includes faxes but not email.

 

3.  
The headings in this Agreement are for guidance only and shall not affect its
interpretation.

 

4.  
The use of the term “including”, or any similar expression shall be construed as
illustrative and shall not limit the sense of the words preceding or following
that term.

 

5.  
The Schedules form part of this Agreement and will be of full force and effect
as though they were expressly set out in the body of this Agreement.



 
Executed and delivered as a Deed by
 
duly authorised on behalf of
BELGRAVIA ENTERTAINMENT
INTERNATIONAL LIMITED
)
)
)
)
)
)
)
 
 
Authorised signatory



60

--------------------------------------------------------------------------------


 
Executed and delivered as a Deed by
JOHN FARADAY
 
)
)
)
)
)
)
)
 
 
 
 
Witnessed by:
 
   
Name
 
   
 
Address
 
 



 
Executed and delivered as a Deed by
 
duly authorised on behalf of
PROELITE, INC.
 
)
)
)
)
)
)
)
 
 
Director
 
Director
 



61

--------------------------------------------------------------------------------


 